INDYMAC IMSC MORTGAGE LOAN TRUST 2007-AR2 Final Term Sheet $307,392,856 (Approximate) IndyMac MBS, Inc. Depositor IndyMac Bank, F.S.B. Sponsor, Seller and Servicer This free writing prospectus is being delivered to you solely to provide you with information about the offering of the securities referred to in this free writing prospectus and to solicit an offer to purchase the securities, when, as and if issued. Any such offer to purchase made by you will not be accepted and will not constitute a contractual commitment by you to purchase any of the securities until we have accepted your offer to purchase. You may withdraw your offer to purchase securities at any time prior to our acceptance of your offer. The asset-backed securities referred to in this free writing prospectus are being offered when, as and if issued. In particular, you are advised that asset-backed securities, and the asset pools backing them, are subject to modification or revision (including, among other things, the possibility that one or more classes of securities may be split, combined or eliminated), at any time prior to issuance or availability of a final prospectus. As a result, you may commit to purchase securities that have characteristics that change, and you are advised that all or a portion of the securities may not be issued that have the characteristics described in this free writing prospectus. Any obligation on our part to sell securities to you will be conditioned on the securities having the characteristics described in this free writing prospectus. If that condition is not satisfied, we will notify you, and neither the issuer nor any underwriter will have any obligation to you to deliver all or any portion of the securities which you have committed to purchase, and there will be no liability between us as a consequence of the non-delivery. THE ISSUER HAS FILED A REGISTRATION STATEMENT (INCLUDING A PROSPECTUS) WITH THE SEC AND IS EFFECTIVE FOR THE OFFERING TO WHICH THIS COMMUNICATION RELATES. BEFORE YOU INVEST, YOU SHOULD READ THE PROSPECTUS IN THAT REGISTRATION STATEMENT AND OTHER DOCUMENTS THE ISSUER HAS FILED WITH THE SEC FOR MORE COMPLETE INFORMATION ABOUT THE ISSUER AND THIS OFFERING. YOU MAY GET THESE DOCUMENTS AT NO CHARGE BY VISITING EDGAR ON THE SEC WEB SITE AT WWW.SEC.GOV. This free writing prospectus does not contain all information that is required to be included in the base prospectus and the prospectus supplement. The information in this free writing prospectus, if conveyed prior to the time of your commitment to purchase, supersedes any similar prior information contained in any prior free writing prospectus relating to these securities. S-2 FREE WRITING PROSPECTUS DATED July 30, 2007 IndyMac IMSC Mortgage Loan Trust 2007-AR2 Distributions are payable monthly on the 25th day of each month, beginning August 27, 2007 The issuing entity will issue certificates, including the following classes of certificates: Class Initial Class Certificate Balance(1) Pass-Through Rate Class Initial Class Certificate Balance(1) Pass-Through Rate Class A-1 $144,457,000 Floating(3) Class A-R $100 Variable(3) Class A-2 $69,581,000 Floating(3) Class B-1 $11,914,475 Variable(3) Class A-3 $44,028,000 Floating(3) Class B-2 $6,354,386 Variable(3) Class A-4 $28,675,000 Floating(3) Class B-3 $2,382,895 Variable(3) Class A-X $286,741,100 (2) Variable(3) (1) This amount is approximate and is subject to a permitted variance in the aggregate of plus or minus 10%. (2) The Class A-X Certificates are interest only, notional amount certificates.The initial notional amount for the Class A-X Certificates is set forth in the table above but is not included in the aggregate class certificate balance of the certificates offered. (3) The classes of certificates offered by this free writing prospectus, together with the method of calculating their pass-through rates, are listed in the tables under “Summary—Description of the Certificates” in this free writing prospectus. S-3 Issuing Entity IndyMac IMSC Mortgage Loan Trust 2007-AR2, a common law trust formed under the laws of the State of New York. Depositor IndyMac MBS, Inc., a Delaware corporation and a limited purpose finance subsidiary of IndyMac Bank, F.S.B. Its address is 155 North Lake Avenue, Pasadena, California 91101, and its telephone number is (800) 669-2300. Sponsor, Seller and Servicer IndyMac Bank, F.S.B., a federal savings bank.Its principal executive offices are located at 888 East Walnut Street, Pasadena, California 91101, and its telephone number is (800) 669-2300. Trustee and Supplemental Interest Trustee Deutsche Bank National Trust Company, a national banking association.The corporate trust office of the trustee is located (i) for purposes of certificate transfers, at DB Services Tennessee, 648 Grassmere Park Road, Nashville, Tennessee 37211-3658, Attention:Transfer Unit and (ii) for all other purposes, at 1761 East St. Andrew Place, Santa Ana, California 92705, Attention: Trust Administration IN07M3, and its telephone number is (714) 247-6000.The trustee is an affiliate of Deutsche Bank Securities Inc. Pooling and Servicing Agreement The pooling and servicing agreement dated as of the cut-off date among the seller, the servicer, the depositor and the trustee and supplemental interest trustee, under which the issuing entity will be formed. Cut-off Date For each mortgage loan, the later of July 1, 2007 and the origination date of that mortgage loan. Closing Date On or about July 30, 2007. The Mortgage Loans: The mortgage pool will consist primarily of 30-and 40-year conventional adjustable-rate mortgage loans secured by first liens on one- to four-family residential properties.The mortgage rate on each mortgage loan is fixed for a specified period after origination after which the mortgage rate is adjustable, based on a specified index. The percentages of the aggregate stated principal balance of the mortgage loans as of the cut-off date for the various fixed rate periods are as follows: Fixed Rate Period (Months) Percent of Cut-off Date Pool Principal Balance 36 6.19% 60 81.73% 84 12.07% The depositor believes that the information set forth in this free writing prospectus regarding the mortgage loans as of the cut-off date is representative of the characteristics of the mortgage loans that will be delivered on the closing date. However, certain mortgage loans may prepay or may be determined not to meet the eligibility requirements for inclusion in the final mortgage pool. A limited number of mortgage loans may be added to or substituted for the mortgage loans that are described in this free writing prospectus. Any addition or substitution will not result in a material difference in the final mortgage pool although the cut-off date information regarding the actual mortgage loans may vary somewhat from the information regarding the mortgage loans presented in this free writing prospectus. As of the cut-off date, all of the mortgage loans in the issuing entity had the following characteristics: S-4 Aggregate Current Principal Balance $317,719,336 Geographic Concentrations in excess of 10%: California 33.27% Florida 11.43% Weighted Average Original LTV Ratio 76.72% Weighted Average Mortgage Rate 7.183% Range of Mortgage Rates 4.875% to10.225% Average Current Principal Balance $324,866 Range of Current Principal Balances $32,364 to $2,484,000 Weighted Average Remaining Term to Maturity 356 months Weighted Average FICO Credit Score 697 Weighted Average Gross Margin 2.864% Weighted Average Maximum Mortgage Rate 12.595% Weighted Average Minimum Mortgage Rate 2.864% Range of Months to Initial Adjustment Date 15 to 84 S-5 Description of the Certificates The issuing entity will issue the following classes of certificates: Class Initial Class Certificate Balance/Initial Notional Amount (1) Type Final Scheduled Distribution Date Modeled Final Distribution Date Initial Rating (Moody’s/S&P) (2) Offered Certificates A-1 $144,457,000 Senior/Super Senior/ Floating Pass-Through Rate March 25, 2047 August 25, 2009 Aaa/AAA A-2 $69,581,000 Senior/Super Senior/ Floating Pass-Through Rate March 25, 2047 December 25, 2011 Aaa/AAA A-3 $44,028,000 Senior/Super Senior/ Floating Pass-Through Rate March 25, 2047 June 25, 2014 Aaa/AAA A-4 $28,675,000 Senior/Support/ Floating Pass-Through Rate March 25, 2047 June 25, 2014 Aaa/AAA A-X $286,741,100 (3) Senior/Notional Amount/Interest Only/Variable Rate March 25, 2047 January 25, 2014 Aaa/AAA A-R $100 Senior/REMIC Residual March 25, 2047 August 25, 2007 Aaa/AAA B-1 $11,914,475 Subordinate/Variable Rate March 25, 2047 February 25, 2047 Aa2/AA B-2 $6,354,386 Subordinate/Variable Rate March 25, 2047 February 25, 2047 A2/A B-3 $2,382,895 Subordinate/Variable Rate March 25, 2047 February 25, 2047 A3/BBB Non-Offered Certificates(4) B-4 $5,242,369 Subordinate/Variable Rate March 25, 2047 February 25, 2047 Ba2/NR B-5 $1,270,877 Subordinate/Variable Rate March 25, 2047 February 25, 2047 B2/NR B-6 $3,813,233 Subordinate/Variable Rate March 25, 2047 February 25, 2047 NR P-1 $100 Prepayment Charges N/A N/A P-2 $100 Prepayment Charges N/A N/A L N/A Late Payment Fees N/A N/A (1) This amount is subject to a permitted variance in the aggregate of plus or minus 10% and depends on the amount of mortgage loans actually delivered on the closing date. (2) The offered certificates will not be offered unless they are assigned the indicated ratings by Standard & Poor’s, a division of The McGraw-Hill Companies, Inc. (“S&P”) and Moody’s Investors Service, Inc. (“Moody’s”).These ratings may be lowered or withdrawn at any time by either of the rating agencies. (3) The notional amount of the Class A-X Certificates will be calculated as described in this free writing prospectus under “Description of the Certificates—Notional Amount Certificates.” (4) The Class B-4, Class B-5, Class B-6, Class P-1, Class P-2 and Class L Certificates are not offered by this free writing prospectus.The Class P-1 and Class P-2 Certificates will be entitled to receive all prepayment charges collected on the mortgage loans.The Class L Certificates will be entitled to receive all late payment fees collected on the mortgage loans.Any information contained in this free writing prospectus with respect to these certificates is provided only to permit a better understanding of the offered certificates. S-6 The certificates also will have the following characteristics: Class Initial Pass- Through Rate (1) Pass-Through Rate Interest Accrual Period Interest Accrual Convention Offered Certificates A-1 5.4700% LIBOR + 0.1500% (2) (3) Actual/360 (4) A-2 5.5700% LIBOR + 0.2500% (2) (3) Actual /360 (4) A-3 5.6800% LIBOR + 0.3600% (2) (3) Actual /360 (4) A-4 5.6700% LIBOR + 0.3500% (2) (3) Actual /360 (4) A-X 2.3561% (5), (6) 25th to 24th (7) 30/360 (8) A-R 6.7704% (9) calendar month (10) 30/360 (8) B-1 6.7704% (9) calendar month (10) 30/360 (8) B-2 6.7704% (9) calendar month (10) 30/360 (8) B-3 6.7704% (9) calendar month (10) 30/360 (8) Non-Offered Certificates Class B-4 6.7704% (9) calendar month (10) 30/360 (8) Class B-5 6.7704% (9) calendar month (10) 30/360 (8) Class B-6 6.7704% (9) calendar month (10) 30/360 (8) Class P-1 (11) (11) N/A N/A Class P-2 (11) (11) N/A N/A Class L (11) (11) N/A N/A (1) Reflects the expected pass-through rate as of the closing date. (2) The pass-through rate on this class of certificates may adjust monthly based on the level of one-month LIBOR, subject to an interest rate cap. (3) The interest accrual period for this class of certificates and any distribution date will be the periodbeginning on the preceding distribution date (or, in the case of the first interest accrual period, the closing date) and ending on the day immediately preceding that distribution date. (4) Interest will accrue at the rate described in this table on the basis of a 360-day year and the actual number of days that elapsed in the interest accrual period. (5) The pass-through rate for the Class A-X Certificates for the interest accrual period related to any distribution date will be a per annum rate (not less than zero) equal to the weighted average adjusted net mortgage rate of the mortgage loans minus the weighted average pass-through rate of the Class A-1, Class A-2, Class A-3 and Class A-4 Certificates for that interest accrual period, as converted into a 30/360 rate (weighted on the basis of their respective class certificate balances). (6) On each distribution date a portion of the interest otherwise distributable on the Class A-X Certificates may, in lieu of being distributed to that class of certificates, be deposited into the carryover reserve fund and will be used to pay certain net WAC carryover amounts in respect of the Class A-1, Class A-2, Class A-3 and Class A-4 Certificates. (7) The interest accrual period for this class of certificates and any distribution date will be the one-month period commencing on the 25th day of the month before the month in which that distribution date occurs (or, in the case of the first interest accrual period, July 30, 2007) and ending on the 24th day of the month in which the distribution date occurs. (8) Interest accrues at the rate specified in this table based on a 360-day year that consists of twelve 30-day months. (9) The pass-through rate for this class of certificates for the interest accrual period related to any distribution date will be a per annum rate equal to the weighted average adjusted net mortgage rate of the mortgage loans. (10) The interest accrual period for this class of certificates and any distribution date will be the calendar month preceding that distribution date.The subordinated certificates will settle with accrued interest. (11) The ClassP-1, Class P-2 and Class L Certificates will not accrue any interest. S-7 Designations We sometimes use the following designations to refer to the specified classes of certificates in order to aid your understanding of the offered certificates. Designation Classof Certificates Senior Certificates Class A-1, Class A-2, Class A-3, Class A-4, Class A-X and Class A-R Certificates Subordinated Certificates Class B-1, Class B-2, Class B-3, Class B-4, Class B-5 and Class B-6 Certificates Notional Amount Certificates Class A-X Certificates LIBOR Certificates Class A-1, Class A-2, Class A-3 and Class A-4 Certificates Super Senior Certificates Class A-1, Class A-2 and Class A-3 Certificates Support Certificates Class A-4 Certificates Offered Certificates Senior Certificates, Class B-1, Class B-2 and Class B-3 Certificates Record Date The record date (x) for the LIBOR Certificates, so long as such certificates are book-entry certificates, is the business day immediately prior to such distribution date and (y) for any other class of certificates and any definitive certificates, is the last business day of the month immediately preceding the month of such distribution date. Denominations Offered Certificates other than the Class A-R Certificates: $25,000 and multiples of $1,000 in excess thereof. Class A-R Certificates: $100. Registration of Certificates Offered Certificates other than the Class A-R Certificates: Book-entry form.Persons acquiring beneficial ownership interests in the offered certificates (other than the Class A-R Certificates) will hold their beneficial interests through The Depository Trust Company in the United States and, upon request, through Clearstream Luxembourg or the Euroclear System in Europe. Class A-R Certificates: Fully registered certificated form.The Class A-R Certificates will be subject to certain restrictions on transfer described in this free writing prospectus and as more fully provided for in the pooling and servicing agreement. Distribution Dates We will make distributions on the 25th day of each month. If the 25th day of a month is not a business day, then we will make distributions the next business day. The first distribution is scheduled for August 27, 2007. S-8 Interest Distributions The related interest accrual period, interest accrual convention and pass-through rate for each class of interest-bearing certificates is shown in the table above. On each distribution date, to the extent funds are available, each interest-bearing class of certificates will be entitled to receive: · interest accrued at the applicable pass-through rate during the related interest accrual period on the class certificate balance or notional amount immediately prior to that distribution date; plus · any interest remaining unpaid from prior distribution dates; minus · any net interest shortfalls allocated to that class for that distribution date. In the case of the Class A-X Certificates, the distributions of interest that such class is entitled to receive on any distribution date may be used to pay certain net WAC carryover amounts to the classes of LIBOR certificates. When a borrower makes a full or partial prepayment on a mortgage loan, the amount of interest that the borrower is required to pay may be less than the amount of interest certificateholders would otherwise be entitled to receive with respect to the mortgage loan. The servicer is required to reduce its servicing compensation to offset this shortfall but the reduction for any distribution date is limited to an amount equal to the product of one-twelfth of 0.125% multiplied by the pool balance as of the first day of the prior month. If the aggregate amount of interest shortfalls resulting from prepayments on the mortgage loans exceeds the amount of the reduction in the servicer’s servicing compensation, the interest entitlement for each class of certificates will be reduced proportionately by the amount of this excess. For each class of certificates, any unpaid interest amount (which is interest due, but not distributed, on a prior distribution date) will be distributable as and to the extent described in this free writing prospectus. Allocation of Net Interest Shortfalls For any distribution date, the interest entitlement for each interest-bearing class of certificates will be reduced by the amount of net interest shortfalls experienced by the mortgage loans resulting from: · prepayments on the mortgage loans; and · reductions in the mortgage rate on the mortgage loans due to Servicemembers Civil Relief Act reductions or debt service reductions. Net interest shortfalls on any distribution date will be allocated pro rata among all interest-bearing classes of certificates based on their respective entitlements, as described more fully in this free writing prospectus under “Description of the Certificates — Interest,” in each case before taking into account any reduction in the interest entitlements due to shortfalls. If on any distribution date, available funds are not sufficient to make a full distribution of the interest entitlement on the classes of certificates in the order described below under “— Priority of Distributions Among Certificates,” interest will be distributed on each class of certificates of equal priority, pro rata, based on their respective entitlements.Any unpaid interest amount will be carried forward and added to the amount holders of each affected class of certificates will be entitled to receive on the next distribution date. Interest Rate Cap Contract A separate supplemental interest trust created under the pooling and servicing agreement will have the benefit of an interest rate cap contract for the LIBOR certificates and the Class A-X Certificates.On or prior to the cap contract termination date, amounts paid under the cap contract will be available as described in this free writing prospectus to make payments of the net WAC carryover amount. S-9 Amounts Available for Distributions on the Certificates The amount available for distribution on the certificates on any distribution date generally consists of the following (after the fees and expenses described under the next heading are subtracted): · all scheduled installments of interest and principal due and received on the mortgage loans during the applicable period, together with any advances with respect to them; · all proceeds of any primary mortgage guaranty insurance policies and any other insurance policies with respect to the mortgage loans, to the extent the proceeds are not applied to the restoration of the related mortgaged property or released to the borrower in accordance with the servicer’s normal servicing procedures; · net proceeds from the liquidation of defaulted mortgage loans, by foreclosure or otherwise during the calendar month preceding the month of the distribution date (to the extent the amounts do not exceed the unpaid principal balance of the mortgage loan, plus accrued interest); · subsequent recoveries with respect to mortgage loans; · partial or full prepayments with respect to mortgage loans collected during the applicable period, together with interest paid in connection with the prepayment, other than certain excess amounts payable to the servicer, and the compensating interest; and · any substitution adjustment amounts or purchase price in respect of a deleted mortgage loan or a mortgage loan repurchased by a seller or purchased by the servicer during the applicable period. Fees and Expenses The amounts available for distribution on the certificates on any distribution date generally will not include the following amounts: · the servicing fee and additional servicing compensation due to the servicer; · the trustee fee due to the trustee; · any lender paid mortgage insurance premiums; · amounts reimbursed to the servicer and the trustee in respect of advances previously made by them and other amounts for which the servicer and the trustee are entitled to be reimbursed; · all prepayment charges (which are distributable only to the Class P-1 and Class P-2 Certificates); · all late payment fees (which are distributable only to the Class L Certificates); and · all other amounts for which the depositor, the seller or the servicer is entitled to be reimbursed from the certificate account pursuant to the pooling and servicing agreement. Any amounts paid from collections on the mortgage loans will reduce the amount that could have been distributed to the certificateholders. Servicing Compensation Servicing Fee The servicer will be paid a monthly fee (referred to as the servicing fee) with respect to each mortgage loan that will equal one twelfth of the stated principal balance of such mortgage loan multiplied by the servicing fee rate.The servicing fee rate for each mortgage loan will be 0.375% per annum.The amount of the servicing fee is subject to adjustment with respect to certain prepaid mortgage loans. Additional Servicing Compensation S-10 The servicer is also entitled to receive, as additional servicing compensation, assumption fees and other similar charges (excluding prepayment charges and late payment fees), all investment income earned on amounts on deposit in certain of the issuing entity’s accounts and excess proceeds with respect to the mortgage loans. Source and Priority of Payments These amounts will be paid to the servicer from collections on the mortgage loans prior to any distributions on the certificates. Priority of Distributions Priority of Distributions Among Certificates In general, on any distribution date, available funds will be distributed in the following order: · to interest on each interest-bearing class of senior certificates, pro rata, based on their respective interest distribution amounts; · to principal of the classes of senior certificates then entitled to receive distributions of principal, in the order and subject to the priorities set forth below; · to interest on and then principal of the classes of subordinated certificates, in the order of their seniority, beginning with the Class B-1 Certificates, in each case subject to the limitations set forth below; and · any remaining available amounts, to the Class A-R Certificates. Principal Distributions Generally, principal collections from the mortgage loans are allocated to the senior certificates as set forth below, and any remainder is allocated to the subordinated certificates: · in the case of scheduled principal collections on the mortgage loans, the amount allocated to the senior certificates is based on the ratio of the aggregate class certificate balance of the senior certificates to the aggregate class certificate balance of all classes of certificates and · in the case of principal prepayments on the mortgage loans, the amount allocated to the senior certificates is based on a fixed percentage (equal to 100%) until the seventh anniversary of the first distribution date, at which time the percentage will step down as described in this free writing prospectus, if the specified conditions are met. Notwithstanding the foregoing, · no decrease in the senior prepayment percentage will occur unless certain conditions related to the loss and delinquency performance of the mortgage loans are satisfied and · if the subordination percentage meets a certain threshold and certain conditions related to loss and delinquency performance of the mortgage loans are satisfied (referred to as the “two-times test”), the senior prepayment percentage will step down prior to the seventh anniversary of the first distribution date, and will be a smaller percentage than would be the case if the two times test was not met. Senior Certificates: On each distribution date, the principal amount, up to the amount of the senior principal distribution amount, will be distributed as principal of the classes of senior certificates, in the following priority: 1)to the Class A-R Certificates, until its class certificate balance is reduced to zero; and 2)concurrently and on a pro rata basis, based on the class certificate balance(s) of the certificates in clauses (a) and (b) below as follows: S-11 (a) sequentially, to the Class A-1, ClassA-2 and Class A-3 Certificates, in that order, until their respective class certificate balances are reduced to zero; and (b) to the Class A-4 Certificates, until its class certificate balance is reduced to zero. Subordinated Certificates; Applicable Credit Support Percentage Trigger: On each distribution date, to the extent of available funds available therefor, the principal amount, up to the subordinated principal distribution amount, will be distributed as principal of the classes of subordinated certificates in order of their distribution priorities, beginning with the Class B-1 Certificates, until their respective class certificate balances are reduced to zero.Each class of subordinated certificates will be entitled to receive its pro rata share of the subordinated principal distribution amount based on its class certificate balance; provided, that if the applicable credit support percentage of a class of subordinated certificates (other than the class of subordinated certificates then outstanding with the highest distribution priority) is less than the original applicable credit support percentage for that class (referred to as a “restricted class”), the restricted class will not receive distributions of principal prepayments.Instead, the portion of principal prepayments otherwise distributable to the restricted class will be allocated to those classes of subordinated certificates that are not restricted classes, pro rata, based upon their respective class certificate balances and distributed in the sequential order described above. Required Repurchases, Substitutions or Purchases of Mortgage Loans The seller will make certain representations and warranties relating to the mortgage loans pursuant to the pooling and servicing agreement.If with respect to any mortgage loan any of the representations and warranties are breached in any material respect as of the date made, or an uncured material document defect exists, the seller will be obligated to repurchase or substitute for the mortgage loan. The servicer is permitted to modify any mortgage loan in lieu of refinancing at the request of the related mortgagor, provided that the servicer purchases the mortgage loan from the issuing entity immediately preceding the modification.In addition, under limited circumstances, the servicer will repurchase certain mortgage loans that experience an early payment default (default in up to the first three months following origination). Credit Enhancement The issuance of senior certificates and subordinated certificates by the issuing entity is designed to increase the likelihood that senior certificateholders will receive regular distributions of interest and principal. Subordination The senior certificates will have a distribution priority over the subordinated certificates.Among the subordinated certificates offered by this free writing prospectus, each class of subordinated certificates will have a distribution priority over the class or classes of certificates with a higher numerical designation, if any. Subordination is designed to provide the holders of certificates with a higher distribution priority with protection against most losses realized when the remaining unpaid principal balance of a mortgage loan exceeds the proceeds recovered upon the liquidation of that mortgage loan.In general, this loss protection is accomplished by allocating the realized losses on the mortgage loans first, to the subordinated certificates, beginning with the class of subordinated certificates then outstanding with the lowest priority of distribution, and second to the senior certificates in accordance with the priorities set forth under “Description of the Certificates— Allocation of Losses” in this free writing prospectus.However, any realized losses on the mortgage loans that would otherwise be allocated to the super senior classes of certificates will instead be allocated to the support class of certificates until its class certificate balance is reduced to zero. S-12 Additionally, as described above under “— Principal Distributions,” unless certain conditions are met, the senior prepayment percentage (which determines the allocation of unscheduled payments of principal between the senior certificates and the subordinated certificates) will exceed the senior percentage (which represents such senior certificates’ pro rata percentage interest in the mortgage loans).This disproportionate allocation of unscheduled payments of principal will have the effect of accelerating the amortization of the senior certificates that receive these unscheduled payments of principal while, in the absence of realized losses, increasing the interest in the principal balance evidenced by the subordinated certificates. Increasing the respective interest of the subordinated certificates relative to that of the senior certificates is intended to preserve the availability of the subordination provided by the subordinated certificates. The Carryover Reserve Fund On each distribution date, amounts otherwise distributable to the Class A-X Certificates as interest will be deposited into the carryover reserve fund and distributed to pay net WAC carryover amounts for the LIBOR Certificates for that distribution date and any prior distribution date, to the extent remaining unpaid after distributions of amounts, if any, paid under the cap contract.The Class A-X Certificates will not be reimbursed for any amounts distributed to the LIBOR Certificates. Advances The servicer will make cash advances with respect to delinquent payments of principal and interest on the mortgage loans to the extent the servicer reasonably believes that the cash advances can be repaid from future payments on the mortgage loans. These cash advances are only intended to maintain a regular flow of scheduled interest and principal distributions on the certificates and are not intended to guarantee or insure against losses. Optional Termination The servicer may purchase all of the remaining assets of the issuing entity and retire all outstanding classes of certificates on or after the distribution date on which the aggregate stated principal balance of all of the mortgage loans and real estate owned by the issuing entity declines below 10% of the aggregate stated principal balance of the mortgage loans as of the cut-off date. Tax Status For federal income tax purposes, the issuing entity will comprise one or more real estate mortgage investment conduits in a tiered structure.The highest tier will be referred to as the Master REMIC and each underlying tier (if any) will be referred to as an underlying REMIC.Each underlying REMIC (if any) will hold mortgage loans (or uncertificated regular interests) and will issue several classes of uncertificated regular interests and a single uncertificated residual interest.The Master REMIC will hold as assets regular interests issued by underlying REMICs (or the mortgage loans if there are no underlying REMICs) and will issue the several classes of certificates, which, other than the Class L and Class A-R Certificates, will represent the regular interests in the Master REMIC.The rights of the LIBOR certificates to receive payments of net WAC carryover amounts will represent, for federal income tax purposes, separate contractual rights coupled with REMIC regular interests within the meaning of Treasury regulation §1.860G-2(i).The Class A-R Certificate will represent ownership of both the residual interest in the Master REMIC and the residual interests in any underlying REMIC. The supplemental interest trust, supplemental interest reserve fund and the interest rate cap contract will not constitute any part of any REMIC described in the pooling and servicing agreement. S-13 ERISA Considerations The offered certificates (other than the Class A-R Certificates and, until they have been underwritten or placed by an underwriter meeting certain requirements, the Class B-1, Class B-2 and Class B-3 Certificates) may be purchased by a pension or other benefit plan subject to the Employee Retirement Income Security Act of 1974, as amended, or Section 4975 of the Internal Revenue Code of 1986, as amended, or by an entity investing the assets of such a benefit plan, so long as certain conditions are met.The LIBOR certificates and Class A-X Certificates may not be acquired or held by a person investing assets of any such plans or arrangements before the termination of the cap contract, unless such acquisition or holding is also eligible for the exemptive relief available under one of the class exemptions or statutory exemption. Legal Investment The senior certificates and the Class B-1 Certificates will be mortgage related securities for purposes of the Secondary Mortgage Market Enhancement Act of 1984 as long as they are rated in one of the two highest rating categories by at least one nationally recognized statistical rating organization. The Class B-2 and Class B-3 Certificates will not be rated in one of the two highest rating categories by a nationally recognized statistical rating organization, and therefore, will not be mortgage related securities for purposes of that Act. S-14 The Mortgage Pool Mortgage Rates for the Mortgage Loans(1) Range of Mortgage Rates (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Original Loan-to-Value Ratio 4.501 - 5.000 5 $ 1,573,076.98 0.50 % 4.938 % 691 $ 314,615.40 66.11 % 5.001 - 5.500 10 3,402,373.13 1.07 5.354 722 340,237.31 73.29 5.501 - 6.000 50 20,691,455.75 6.51 5.824 722 413,829.12 70.71 6.001 - 6.500 128 50,619,449.56 15.93 6.356 703 395,464.45 73.23 6.501 - 7.000 199 71,534,674.45 22.52 6.830 692 359,470.73 74.83 7.001 - 7.500 218 66,415,485.80 20.90 7.341 687 304,658.19 78.28 7.501 - 8.000 196 58,733,417.00 18.49 7.782 699 299,660.29 78.88 8.001 - 8.500 115 31,509,980.56 9.92 8.349 697 273,999.83 80.89 8.501 - 9.000 49 10,455,164.46 3.29 8.771 708 213,370.70 85.79 9.001 - 9.500 5 2,250,207.50 0.71 9.182 667 450,041.50 76.69 9.501 - 10.000 2 296,550.57 0.09 9.665 679 148,275.29 87.03 10.001-10.500 1 237,500.00 0.07 10.225 666 237,500.00 95.00 Total 978 $ 317,719,335.76 100.00 % (1) The Mortgage Rates listed in the preceding table include lender acquired mortgage insurance premiums.As of the Cut-off Date, the weighted average Mortgage Rate of the Mortgage Loans was approximately 7.183% per annum.As of the Cut-off Date, the weighted average Mortgage Rate of the Mortgage Loans net of the insurance premiums charged by the lender was approximately 7.154% per annum. Current Principal Balances for the Mortgage Loans(1) Range of Current Mortgage Loan Principal Balances ($) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Original Loan-to-Value Ratio 0.01 - 50,000.00 8 $ 341,515.20 0.11 % 8.085 % 687 $ 42,689.40 76.96 % 50,000.01 - 100,000.00 65 4,925,845.13 1.55 7.856 700 75,782.23 76.98 100,000.01 - 150,000.00 128 16,228,491.16 5.11 7.579 697 126,785.09 79.34 150,000.01 - 200,000.00 130 22,946,353.04 7.22 7.311 702 176,510.41 77.83 200,000.01 - 250,000.00 116 26,324,551.68 8.29 7.347 697 226,935.79 79.90 250,000.01 - 300,000.00 106 29,149,811.12 9.17 7.239 688 274,998.22 79.63 300,000.01 - 350,000.00 76 24,639,678.38 7.76 7.315 691 324,206.29 78.59 350,000.01 - 400,000.00 74 27,791,023.59 8.75 7.095 694 375,554.37 78.24 400,000.01 - 450,000.00 54 23,166,151.82 7.29 7.040 704 429,002.81 77.31 450,000.01 - 500,000.00 53 25,074,463.19 7.89 6.977 697 473,103.08 76.43 500,000.01 - 550,000.00 46 24,143,520.39 7.60 7.003 699 524,859.14 75.83 550,000.01 - 600,000.00 34 19,469,552.24 6.13 6.910 696 572,633.89 77.24 600,000.01 - 650,000.00 28 17,560,457.94 5.53 7.035 706 627,159.21 74.09 650,000.01 - 700,000.00 9 6,148,630.09 1.94 7.104 703 683,181.12 75.15 700,000.01 - 750,000.00 9 6,488,125.00 2.04 6.656 706 720,902.78 72.88 750,000.01 - 800,000.00 9 7,000,036.64 2.20 7.381 717 777,781.85 77.61 800,000.01 - 850,000.00 4 3,322,047.00 1.05 7.570 693 830,511.75 75.05 850,000.01 - 900,000.00 6 5,251,325.00 1.65 7.332 709 875,220.83 72.01 900,000.01 - 950,000.00 2 1,860,479.43 0.59 8.121 715 930,239.72 80.00 950,000.01 - 1,000,000.00 11 10,945,762.90 3.45 7.353 692 995,069.35 69.74 1,000,000.01 - 1,250,000.00 2 2,234,999.99 0.70 7.693 671 1,117,500.00 60.33 1,250,000.01 - 1,500,000.00 6 8,647,514.93 2.72 7.098 680 1,441,252.49 65.04 1,500,000.01 - 1,750,000.00 1 1,575,000.00 0.50 6.750 690 1,575,000.00 75.00 2,250,000.01 - 2,500,000.00 1 2,483,999.90 0.78 6.375 733 2,483,999.90 74.14 Total 978 $ 317,719,335.76 100.00 % (1) As of the Cut-off Date, the average principal balance of the Mortgage Loans was approximately $324,866. S-15 Original Loan-to-Value Ratios for the Mortgage Loans(1) Range of Original Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Original Loan-to-Value Ratio 10.01 - 20.00 1 $ 54,813.58 0.02 % 6.875 % 700 $ 54,813.58 17.80 % 20.01 - 30.00 4 493,916.14 0.16 6.754 724 123,479.04 27.76 30.01 - 40.00 5 1,443,152.39 0.45 6.276 788 288,630.48 35.45 40.01 - 50.00 14 6,049,916.10 1.90 6.770 692 432,136.86 46.29 50.01 - 60.00 38 12,547,817.67 3.95 6.600 696 330,205.73 54.81 60.01 - 70.00 108 44,790,068.35 14.10 6.975 700 414,722.86 67.21 70.01 - 80.00 650 215,154,805.47 67.72 7.154 694 331,007.39 78.55 80.01 - 90.00 84 19,165,838.24 6.03 7.993 708 228,164.74 88.92 90.01 - 95.00 65 15,016,755.31 4.73 7.846 704 231,027.00 94.91 95.01 - 100.00 9 3,002,252.51 0.94 7.624 725 333,583.61 100.00 Total 978 $ 317,719,335.76 100.00 % (1) As of the Cut-off Date, the weighted average Original Loan-to-Value Ratio of the Mortgage Loans was approximately 76.72%. Original Term to Stated Maturity for the Mortgage Loans Original Term to Stated Maturity (Months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Original Loan-to-Value Ratio 360 970 $ 315,972,367.65 99.45 % 7.184 % 697 $ 325,744.71 76.68 % 480 8 1,746,968.11 0.55 7.005 675 218,371.01 83.01 Total 978 $ 317,719,335.76 100.00 % S-16 Remaining Terms to Stated Maturity for the Mortgage Loans(1) Remaining Terms to Stated Maturity (Months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Original Loan-to-Value Ratio 315 1 $ 227,715.25 0.07 % 5.875 % 683 $ 227,715.25 80.00 % 327 1 390,963.67 0.12 5.375 664 390,963.67 75.24 332 3 501,965.95 0.16 5.861 681 167,321.98 80.00 340 1 177,600.00 0.06 6.500 730 177,600.00 80.00 346 1 280,000.00 0.09 7.625 624 280,000.00 68.63 347 7 1,463,483.94 0.46 7.818 677 209,069.13 77.51 348 8 1,304,821.81 0.41 7.416 729 163,102.73 74.53 349 13 3,745,948.44 1.18 7.640 669 288,149.88 78.44 350 20 6,031,473.14 1.90 7.273 693 301,573.66 78.28 351 25 7,986,077.48 2.51 7.076 696 319,443.10 75.83 352 42 16,378,741.06 5.16 6.736 702 389,970.03 75.19 353 64 19,321,309.32 6.08 7.012 686 301,895.46 77.59 354 94 25,373,317.01 7.99 7.031 691 269,928.90 78.69 355 135 36,039,505.81 11.34 7.321 686 266,959.30 80.92 356 130 39,676,681.56 12.49 7.157 708 305,205.24 75.93 357 159 51,863,845.36 16.32 7.094 697 326,187.71 76.96 358 180 71,818,644.35 22.60 7.443 704 398,992.47 75.26 359 80 31,321,623.50 9.86 7.131 698 391,520.29 74.50 360 6 2,068,650.00 0.65 5.889 706 344,775.00 67.92 469 1 137,240.19 0.04 8.125 625 137,240.19 95.00 472 2 348,497.06 0.11 7.381 627 174,248.53 80.00 473 2 491,237.63 0.15 7.250 649 245,618.82 80.00 474 2 444,341.84 0.14 6.555 724 222,170.92 87.19 475 1 325,651.39 0.10 6.375 721 325,651.39 80.00 Total 978 $ 317,719,335.76 100.00 % (1) As of the Cut-off Date, the weighted average remaining term to stated maturity of the Mortgage Loans was approximately 356 months. S-17 Geographic Distribution of the Mortgaged Properties for the Mortgage Loans Geographic Location Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Original Loan-to-Value Ratio Alabama 7 $ 1,131,770.82 0.36 % 7.445 % 677 $ 161,681.55 79.59 % Arkansas 3 594,095.28 0.19 6.161 738 198,031.76 67.05 Arizona 91 26,398,002.20 8.31 7.354 702 290,087.94 78.96 California 238 105,700,555.92 33.27 6.885 695 444,119.98 75.20 Colorado 20 8,071,644.79 2.54 6.892 706 403,582.24 75.06 Connecticut 7 3,248,134.70 1.02 6.420 718 464,019.24 75.73 District of Columbia 3 1,091,680.77 0.34 6.747 693 363,893.59 50.71 Delaware 1 351,900.00 0.11 7.375 655 351,900.00 79.99 Florida 124 36,315,077.39 11.43 7.649 699 292,863.53 79.39 Georgia 42 8,826,428.49 2.78 7.483 693 210,153.06 79.75 Hawaii 4 1,708,671.90 0.54 6.818 677 427,167.98 79.00 Idaho 7 1,236,718.02 0.39 6.893 684 176,674.00 79.63 Illinois 37 11,244,096.84 3.54 7.583 711 303,894.51 79.70 Indiana 5 868,163.83 0.27 7.947 750 173,632.77 73.85 Kentucky 6 598,540.82 0.19 7.686 729 99,756.80 75.93 Louisiana 3 318,500.00 0.10 7.111 760 106,166.67 70.00 Massachusetts 16 6,779,104.97 2.13 7.017 713 423,694.06 74.79 Maryland 36 9,954,681.61 3.13 7.480 671 276,518.93 77.07 Maine 2 546,429.90 0.17 5.961 730 273,214.95 60.14 Michigan 22 4,731,378.38 1.49 7.187 692 215,062.65 78.77 Minnesota 4 1,293,680.16 0.41 7.261 680 323,420.04 80.00 Missouri 3 233,380.53 0.07 8.327 678 77,793.51 80.81 Mississippi 2 333,995.38 0.11 8.163 742 166,997.69 89.94 Montana 3 466,813.58 0.15 6.932 655 155,604.53 72.70 North Carolina 21 4,325,232.40 1.36 7.260 718 205,963.45 81.84 New Hampshire 1 198,400.00 0.06 7.625 681 198,400.00 77.20 New Jersey 28 8,681,596.76 2.73 7.304 683 310,057.03 77.11 New Mexico 5 1,552,519.18 0.49 6.950 707 310,503.84 81.36 Nevada 45 12,586,493.98 3.96 7.386 688 279,699.87 79.50 New York 18 8,881,397.29 2.80 7.317 687 493,410.96 72.16 Ohio 4 1,155,475.63 0.36 6.781 717 288,868.91 73.63 Oklahoma 2 462,859.53 0.15 6.999 626 231,429.77 82.99 Oregon 11 2,977,823.93 0.94 7.218 713 270,711.27 77.45 Pennsylvania 9 1,327,215.58 0.42 7.063 713 147,468.40 82.48 Rhode Island 3 1,024,197.82 0.32 6.159 780 341,399.27 68.27 South Carolina 21 8,139,126.75 2.56 7.318 709 387,577.46 68.75 Tennessee 11 1,561,022.45 0.49 7.783 708 141,911.13 84.83 Texas 21 4,305,227.17 1.36 7.495 694 205,010.82 75.43 Utah 17 6,514,033.03 2.05 7.536 703 383,178.41 77.86 Virginia 35 11,116,386.45 3.50 7.165 679 317,611.04 77.04 Vermont 2 282,242.22 0.09 7.635 689 141,121.11 82.71 Washington 27 8,270,694.82 2.60 6.970 709 306,322.03 74.95 Wisconsin 5 1,305,965.81 0.41 6.881 686 261,193.16 86.72 West Virginia 4 667,446.31 0.21 7.061 697 166,861.58 81.48 Wyoming 2 340,532.37 0.11 7.447 729 170,266.19 90.45 Total 978 $ 317,719,335.76 100.00 % S-18 Mortgagors’ FICO Scores for the Mortgage Loans(1) Range of FICO Credit Scores Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Original Loan-to-Value Ratio 620 - 639 100 $ 30,650,674.09 9.65 % 7.278 % 628 $ 306,506.74 75.53 % 640 - 659 110 29,969,021.11 9.43 7.484 649 272,445.65 77.79 660 - 679 173 60,811,303.51 19.14 7.154 669 351,510.42 77.13 680 - 699 179 64,927,048.21 20.44 7.080 690 362,720.94 75.95 700 - 719 134 40,681,962.47 12.80 7.272 709 303,596.73 77.39 720 - 739 94 32,739,766.10 10.30 6.994 729 348,295.38 76.93 740 - 759 65 20,351,246.83 6.41 7.415 750 313,096.11 78.65 760 - 779 60 17,870,341.71 5.62 7.086 768 297,839.03 78.74 780 - 799 52 16,126,004.71 5.08 7.031 787 310,115.48 74.37 800 - 819 11 3,591,967.02 1.13 6.761 808 326,542.46 64.83 Total 978 $ 317,719,335.76 100.00 % (1) As of the Cut-off Date, the weighted average FICO Credit Score of the Mortgage Loans was approximately 697. Types of Mortgaged Properties for the Mortgage Loans Property Type Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Original Loan-to-Value Ratio Single Family Residence 589 $ 190,986,153.85 60.11 % 7.128 % 694 $ 324,254.93 76.37 % Planned Unit Development (PUD) 197 69,954,834.46 22.02 7.173 698 355,100.68 77.88 Low Rise Condominium 115 29,464,636.50 9.27 7.367 715 256,214.23 79.27 Two Family Residence 42 14,164,836.23 4.46 7.322 699 337,258.01 76.27 High Rise Condominium 6 1,785,695.87 0.56 7.058 684 297,615.98 74.66 Four Family Residence 14 6,132,139.66 1.93 7.683 693 438,009.98 74.64 Three Family Residence 10 4,199,662.23 1.32 7.316 704 419,966.22 61.19 Townhouse 5 1,031,376.96 0.32 7.481 706 206,275.39 75.08 Total 978 $ 317,719,335.76 100.00 % Purposes of the Mortgage Loans Loan Purpose Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Original Loan-to-Value Ratio Purchase 507 $ 145,116,287.72 45.67 % 7.421 % 701 $ 286,225.42 80.87 % Refinance (Rate/Term) 158 64,099,940.41 20.18 6.806 695 405,695.83 74.60 Refinance (Cash Out) 313 108,503,107.63 34.15 7.086 694 346,655.30 72.42 Total 978 $ 317,719,335.76 100.00 % S-19 Occupancy Types for the Mortgage Loans(1) Occupancy Type Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Original Loan-to-Value Ratio Primary Home 679 $ 248,484,342.89 78.21 % 7.081 % 692 $ 365,956.32 76.94 % Secondary Home 46 13,191,868.27 4.15 7.542 713 286,779.75 79.87 Investment 253 56,043,124.60 17.64 7.549 716 221,514.33 74.99 Total 978 $ 317,719,335.76 100.00 % (1) Based upon representations of the related mortgagors at the time of origination. Loan Documentation Type for the Mortgage Loans Type of Program Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Original Loan-to-Value Ratio Full/Alternate 123 $ 39,434,444.88 12.41 % 6.509 % 701 $ 320,605.24 76.12 % Stated Income 380 137,573,567.07 43.30 7.068 692 362,035.70 77.12 No Ratio 198 62,234,569.85 19.59 7.544 694 314,316.01 78.44 No Income/No Asset 129 36,120,335.71 11.37 7.368 702 280,002.60 76.77 No Doc 148 42,356,418.25 13.33 7.493 710 286,192.02 73.40 Total 978 $ 317,719,335.76 100.00 % Loan Age for the Mortgage Loans(1) Loan Age (Months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Original Loan-to-Value Ratio 0 6 $ 2,068,650.00 0.65 % 5.889 % 706 $ 344,775.00 67.92 % 1 80 31,321,623.50 9.86 7.131 698 391,520.29 74.50 2 180 71,818,644.35 22.60 7.443 704 398,992.47 75.26 3 159 51,863,845.36 16.32 7.094 697 326,187.71 76.96 4 130 39,676,681.56 12.49 7.157 708 305,205.24 75.93 5 136 36,365,157.20 11.45 7.312 686 267,390.86 80.91 6 96 25,817,658.85 8.13 7.023 692 268,933.95 78.83 7 66 19,812,546.95 6.24 7.018 685 300,190.11 77.65 8 44 16,727,238.12 5.26 6.750 701 380,164.50 75.29 9 25 7,986,077.48 2.51 7.076 696 319,443.10 75.83 10 20 6,031,473.14 1.90 7.273 693 301,573.66 78.28 11 14 3,883,188.63 1.22 7.657 667 277,370.62 79.02 12 8 1,304,821.81 0.41 7.416 729 163,102.73 74.53 13 7 1,463,483.94 0.46 7.818 677 209,069.13 77.51 14 1 280,000.00 0.09 7.625 624 280,000.00 68.63 20 1 177,600.00 0.06 6.500 730 177,600.00 80.00 28 3 501,965.95 0.16 5.861 681 167,321.98 80.00 33 1 390,963.67 0.12 5.375 664 390,963.67 75.24 45 1 227,715.25 0.07 5.875 683 227,715.25 80.00 Total 978 $ 317,719,335.76 100.00 % (1) As of the Cut-off Date, the weighted average loan age of the Mortgage Loans was 4 months. S-20 Loan Programs for the Mortgage Loans Loan Program Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Original Loan-to-Value Ratio 3/1 LIBOR Fully Amortizing 9 $ 1,787,600.40 0.56 % 6.690 % 704 $ 198,622.27 78.06 % 3/1 LIBOR Interest Only 8 2,810,717.05 0.88 6.087 740 351,339.63 74.12 3/6 LIBOR Fully Amortizing 5 1,573,324.15 0.50 6.658 673 314,664.83 80.00 3/6 LIBOR Interest Only 47 13,497,961.39 4.25 6.806 678 287,190.67 78.99 5/1 CMT Interest Only 1 407,819.96 0.13 6.125 786 407,819.96 80.00 5/1 LIBOR Fully Amortizing 27 9,967,084.73 3.14 6.484 704 369,151.29 76.08 5/1 LIBOR 40/30 Balloon 2 316,302.24 0.10 6.571 680 158,151.12 62.87 5/1 LIBOR Interest Only 106 42,990,985.65 13.53 6.818 702 405,575.34 75.59 5/6 LIBOR Fully Amortizing 123 27,825,689.17 8.76 7.712 700 226,225.12 78.00 5/6 LIBOR 40/30 Balloon 7 1,641,043.21 0.52 7.150 682 234,434.74 79.14 5/6 LIBOR Interest Only 529 176,537,272.25 55.56 7.388 696 333,718.85 77.71 7/1 LIBOR Fully Amortizing 8 2,479,006.87 0.78 6.922 691 309,875.86 66.93 7/1 LIBOR Interest Only 21 10,095,920.70 3.18 7.030 690 480,758.13 72.09 7/6 LIBOR Fully Amortizing 13 3,764,273.08 1.18 6.954 681 289,559.47 72.60 7/6 LIBOR Interest Only 72 22,024,334.91 6.93 6.518 707 305,893.54 72.14 Total 978 $ 317,719,335.76 100.00 % Original Interest Only Term for the Mortgage Loans Original Interest Only Term (Months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Original Loan-to-Value Ratio 0 194 $ 49,354,323.85 15.53 % 7.270 % 697 $ 254,403.73 76.65 % 36 2 560,791.98 0.18 5.481 746 280,395.99 79.44 60 72 28,032,011.54 8.82 6.508 703 389,333.49 75.34 84 9 5,460,881.53 1.72 6.910 679 606,764.61 66.60 120 701 234,311,326.86 73.75 7.256 697 334,252.96 77.13 Total 978 $ 317,719,335.76 100.00 % Prepayment Charge Terms and Types for the Mortgage Loans Original Prepayment Charge Term and Type (Months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Original Loan-to-Value Ratio None 607 $ 205,741,303.42 64.76 % 7.103 % 703 $ 338,947.78 75.61 % 12 - Hard 61 20,445,018.44 6.43 7.314 691 335,164.24 77.75 12 - Soft 4 901,576.69 0.28 7.081 677 225,394.17 76.80 24 - Hard 37 8,290,259.57 2.61 7.926 720 224,061.07 85.31 24 - Soft 2 489,591.99 0.15 7.694 725 244,796.00 80.00 36 - Hard 76 20,865,828.68 6.57 7.426 680 274,550.38 79.22 36 - Soft 191 60,985,756.97 19.19 7.222 683 319,297.16 78.04 Total 978 $ 317,719,335.76 100.00 % S-21 Gross Margins for the Mortgage Loans(1) Range of Gross Margins(%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Original Loan-to-Value Ratio 2.001 - 2.250 511 $ 178,726,992.29 56.25 % 6.970 % 697 $ 349,759.28 75.61 % 2.251 - 2.500 3 1,434,279.25 0.45 8.081 709 478,093.08 78.51 2.501 - 3.000 224 71,013,572.13 22.35 7.205 693 317,024.88 75.65 3.001 - 3.500 29 8,870,776.44 2.79 7.277 680 305,888.84 79.46 3.501 - 4.000 28 7,282,984.53 2.29 7.317 682 260,106.59 80.39 4.001 - 4.500 1 102,902.20 0.03 7.750 621 102,902.20 90.00 4.501 - 5.000 180 49,728,428.92 15.65 7.849 708 276,269.05 81.09 5.001 - 5.500 2 559,400.00 0.18 7.442 710 279,700.00 80.00 Total 978 $ 317,719,335.76 100.00 % (1) As of the Cut-off Date, the weighted average Gross Margin of the Mortgage Loans was approximately 2.864%. Months to Initial Adjustment Date for the Mortgage Loans Range of Number of Months to Initial Adjustment Date Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Original Loan-to-Value Ratio 11 - 20 1 $ 227,715.25 0.07 % 5.875 % 683 $ 227,715.25 80.00 % 21 - 30 29 8,976,254.88 2.83 6.427 699 309,526.03 77.16 31 - 40 45 11,763,877.73 3.70 6.793 680 261,419.51 79.16 41 - 50 48 12,405,328.52 3.90 7.535 685 258,444.34 77.87 51 - 60 741 245,982,623.82 77.42 7.284 698 331,960.36 77.29 71 - 80 54 14,348,009.75 4.52 6.680 716 265,703.88 72.67 81 - 90 60 24,015,525.81 7.56 6.747 689 400,258.76 71.34 Total 978 $ 317,719,335.76 100.00 % Maximum Mortgage Rates for the Mortgage Loans(1) Range of Maximum Mortgage Rates (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Original Loan-to-Value Ratio 9.501 - 10.000 11 $ 3,047,950.08 0.96 % 5.886 % 659 $ 277,086.37 72.83 % 10.001 - 10.500 7 2,474,160.57 0.78 5.345 701 353,451.51 76.82 10.501 - 11.000 36 16,158,993.18 5.09 5.793 724 448,860.92 71.60 11.001 - 11.500 59 27,106,037.68 8.53 6.306 711 459,424.37 73.39 11.501 - 12.000 106 35,091,264.72 11.04 6.710 695 331,049.67 74.06 12.001 - 12.500 193 57,348,501.73 18.05 6.952 693 297,142.50 77.05 12.501 - 13.000 243 79,640,949.77 25.07 7.304 696 327,740.53 77.53 13.001 - 13.500 170 55,868,889.99 17.58 7.749 692 328,640.53 78.19 13.501 - 14.000 87 25,594,379.20 8.06 7.993 701 294,188.27 78.68 14.001 - 14.500 40 9,004,615.15 2.83 8.405 692 225,115.38 81.23 14.501 - 15.000 21 4,444,582.69 1.40 8.844 711 211,646.79 82.20 15.001 - 15.500 3 1,607,460.43 0.51 9.150 649 535,820.14 72.03 15.501 - 16.000 1 94,050.57 0.03 9.750 717 94,050.57 80.64 16.001 - 16.500 1 237,500.00 0.07 10.225 666 237,500.00 95.00 Total 978 $ 317,719,335.76 100.00 % (1) As of the Cut-off Date, the weighted average Maximum Mortgage Rate of the Mortgage Loans was approximately 12.595%. S-22 Initial Periodic Rate Cap for the Mortgage Loans(1) Initial Periodic Rate Cap(%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Original Loan-to-Value Ratio 2.000 27 $ 7,931,044.53 2.50 % 6.583 % 677 $ 293,742.39 76.75 % 3.000 36 10,104,857.73 3.18 7.057 684 280,690.49 77.75 5.000 555 177,688,699.36 55.93 7.239 699 320,159.82 77.88 6.000 360 121,994,734.14 38.40 7.151 698 338,874.26 74.93 Total 978 $ 317,719,335.76 100.00 % (1) As of the Cut-off Date, the weighted average Initial Periodic Rate Cap of the Mortgage Loans was approximately 5.245%. Subsequent Periodic Rate Cap for the Mortgage Loans(1) Subsequent Periodic Rate Cap (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Original Loan-to-Value Ratio 1.000 479 $ 142,281,752.45 44.78 % 7.402 % 696 $ 297,039.15 78.29 % 2.000 499 175,437,583.31 55.22 7.005 698 351,578.32 75.45 Total 978 $ 317,719,335.76 100.00 % (1) As of the Cut-off Date, the weighted average Subsequent Periodic Rate Cap of the Mortgage Loans was approximately 1.552%. Origination Channel for the Mortgage Loans Origination Channel Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Aggregate Principal Balance Outstanding Weighted Average Mortgage Rate Weighted Average FICO Credit Score Average Current Principal Balance Weighted Average Original Loan-to-Value Ratio Conduit 978 $ 317,719,335.76 100.00 % 7.183 % 697 $ 324,866.40 76.72 % Total 978 $ 317,719,335.76 100.00 % S-23 Description of the Certificates General The certificates will be issued pursuant to the pooling and servicing agreement. The following sections of this free writing prospectus are summaries of the material terms of the certificates and the pooling and servicing agreement pursuant to which the certificates will be issued. They do not purport to be complete, however, and are subject to, and are qualified in their entirety by reference to, the provisions of the pooling and servicing agreement. When particular provisions or terms used in the pooling and servicing agreement are referred to, the actual provisions (including definitions of terms) are incorporated by reference.We will file a final copy of the pooling and servicing agreement after the issuing entity issues the certificates.The certificates represent obligations of the issuing entity only and do not represent an interest in or obligation of IndyMac MBS, Inc., IndyMac Bank, F.S.B. or any of their affiliates. The IndyMac IMSC Mortgage Loan Trust 2007-AR2, Mortgage Pass-Through Certificates, Series 2007-AR2 will consist of the Class A-1, Class A-2, Class A-3, Class A-4, Class A-X, Class A-R, Class B-1, Class B-2, Class B-3, Class B-4, Class B-5, Class B-6, Class P-1, Class P-2 and Class L Certificates. Only the classes of certificates listed on the cover page of this free writing prospectus (all of which together are referred to as the “offered certificates”) are offered by this free writing prospectus. When describing the certificates in this free writing prospectus, we use the following terms: Designation Classes of Certificates Senior Certificates Class A-1, Class A-2, Class A-3, Class A-4 and Class A-R Certificates Subordinated Certificates Class B-1, Class B-2, Class B-3, Class B-4, Class B-5 and Class B-6 Certificates Notional Amount Certificates Class A-X Certificates LIBOR Certificates Class A-1, Class A-2, Class A-3 and Class A-4 Certificates Super Senior Certificates Class A-1, Class A-2 and Class A-3 Certificates Support Certificates Class A-4 Certificates Private Certificates Class B-4, Class B-5, Class B-6, Class P-1, Class P-2 and Class L Certificates The certificates are generally referred to as the following types: Class Type Class A-1 Certificates: Senior/Super Senior/Floating Pass-Through Rate Class A-2 Certificates: Senior/Super Senior/ Floating Pass-Through Rate Class A-3 Certificates: Senior/Super Senior/ Floating Pass-Through Rate Class A-4 Certificates: Senior/Support/ Floating Pass-Through Rate Class A-X Certificates: Senior/Notional Amount/Interest Only/Variable Rate Class A-R Certificates: Senior/REMIC Residual Subordinated Certificates: Subordinate/Variable Rate Class P-1 Certificates: Prepayment Charges Class P-2 Certificates: Prepayment Charges Class L Certificates: Late Payment Fees S-24 The Class B-4, Class B-5, Class B-6, Class P-1, Class P-2 and Class LCertificates (all of which are together sometimes referred to as the “private certificates”) are not offered by this free writing prospectus.The pass-through rate for each class of private certificates other than the Class P-1, Class P-2 and Class L Certificates will be calculated as described under “—Interest” in this free writing prospectus.The ClassP-1, Class P-2 and Class L Certificates will not bear interest.The ClassP-1 and Class P-2 Certificates will be entitled to all prepayment charges, and the Class L Certificates will be entitled to all late payment fees, received in respect of the Mortgage Loans and such amounts will not be available for distribution to the holders of the other classes of certificates.The classes of offered certificates will have the respective initial Class Certificate Balances set forth on the cover page or as described in this free writing prospectus.The initial Class Certificate Balances may vary in the aggregate by plus or minus 10%.Any information contained in this free writing prospectus with respect to the private certificates is provided only to permit a better understanding of the offered certificates. The “Class Certificate Balance” of any class of certificates as of any Distribution Date is the initial Class Certificate Balance of that class reduced by the sum of · all amounts previously distributed to holders of certificates of that class as distributions of principal, and · the amount of Realized Losses (including Excess Losses) allocated to that class; provided, however, that the Class Certificate Balance of each class of certificates to which Realized Losses have been allocated will be increased, sequentially in the order of distribution priority, by the amount of Subsequent Recoveries on the Mortgage Loans distributed as principal to any related class of certificates, but not by more than the amount of Realized Losses previously allocated to reduce the Class Certificate Balance of that class of certificates. In addition, the Class Certificate Balance of the class of subordinated certificates then outstanding with the highest numerical class designation will be reduced if and to the extent that the aggregate Class Certificate Balance of all classes of certificates (other than the ClassP-1, Class P-2 and Class L Certificates) following all distributions and the allocation of Realized Losses on any Distribution Date, exceeds the pool principal balance as of the Due Date occurring in the month of the Distribution Date (after giving effect to principal prepayments in the related Prepayment Period).The Notional Amount Certificates do not have a Class Certificate Balance and are not entitled to any distributions in respect of principal on the Mortgage Loans. The senior certificates will have an initial aggregate Class Certificate Balance of approximately $286,741,100 and will evidence in the aggregate an initial beneficial ownership interest in the issuing entity of approximately 90.25%. The Class B-1, Class B-2, Class B-3, Class B-4, Class B-5 and Class B-6 Certificates will each evidence in the aggregate an initial beneficial ownership interest in the issuing entity of approximately 3.75%, 2.00%, 0.75%, 1.65%, 0.40% and 1.20%, respectively. The Class A-R Certificates and the private certificates will be issued in fully registered certificated form. All of the remaining classes of offered certificates will be represented by book-entry certificates. The book-entry certificates will be issuable in book-entry form only. The Class A-R Certificates will be issued in a denomination of $100. Notional Amount Certificates The Class A-X Certificates (the “Notional Amount Certificates”) do not have Class Certificate Balances but will bear interest on their Notional Amounts. The “Notional Amount” for the Class A-X Certificates for any Distribution Date will equal the aggregate Class Certificate Balance of the senior certificates immediately prior to that Distribution Date. S-25 Book-Entry Certificates The offered certificates (other than the Class A-R Certificates) will be book-entry certificates (the “Book-Entry Certificates”).The Class A-R Certificates will be issued as a single certificate in fully registered certificated form.Persons acquiring beneficial ownership interests in the Book-Entry Certificates (“Certificate Owners”) will hold their Book-Entry Certificates through The Depository Trust Company (“DTC”) in the United States, or, upon request, through Clearstream, Luxembourg (as defined in this free writing prospectus) or the Euroclear System (“Euroclear”) in Europe , if they are participants of such systems, or indirectly through organizations that are participants in such systems. The Book-Entry Certificates will be issued in one or more certificates that equal the aggregate Class Certificate Balance of the offered certificates and will initially be registered in the name of Cede & Co., the nominee of DTC. Clearstream, Luxembourg and Euroclear will hold omnibus positions on behalf of their participants through customers’ securities accounts in Clearstream Banking’s and Euroclear’s names on the books of their respective depositaries which in turn will hold such positions in customers’ securities accounts in the depositaries’ names on the books of DTC. Citibank, N.A. will act as depositary for Clearstream, Luxembourg and JPMorgan Chase Bank will act as depositary for Euroclear (in such capacities, individually the “Relevant Depositary” and collectively the “European Depositaries”). Investors may hold such beneficial interests in the Book-Entry Certificates in minimum denominations representing Class Certificate Balances or Notional Amounts of $25,000 and integral multiples of $1,000 in excess thereof.One investor of each class of Book-Entry Certificates may hold a beneficial interest therein that is not an integral multiple of $1,000.Except as described below, no person acquiring a Book-Entry Certificate will be entitled to receive a physical certificate representing such offered certificate (a “Definitive Certificate”). Unless and until Definitive Certificates are issued, it is anticipated that the only Certificateholder of the offered certificates will be Cede & Co., as nominee of DTC. Certificate Owners will not be Certificateholders as that term is used in the pooling and servicing agreement. Certificate Owners are only permitted to exercise their rights indirectly through the participating organizations that utilize the services of DTC, including securities brokers and dealers, banks and trust companies and clearing corporations and certain other organizations (“Participants”) and DTC. The Certificate Owner’s ownership of a Book-Entry Certificate will be recorded on the records of the brokerage firm, bank, thrift institution or other financial intermediary (each, a “Financial Intermediary”) that maintains the beneficial owner’s account for such purpose. In turn, the Financial Intermediary’s ownership of such Book-Entry Certificate will be recorded on the records of DTC (or of a participating firm that acts as agent for the Financial Intermediary, whose interest will in turn be recorded on the records of DTC, if the Certificate Owner’s Financial Intermediary is not a Participant and on the records of Clearstream, Luxembourg or Euroclear, as appropriate). Certificate Owners will receive all distributions of principal of, and interest on, the offered certificates from the trustee through DTC and Participants. While the offered certificates are outstanding (except under the circumstances described below), under the rules, regulations and procedures creating and affecting DTC and its operations (the “DTC Rules”), DTC is required to make book-entry transfers among Participants on whose behalf it acts with respect to the offered certificates and is required to receive and transmit distributions of principal of, and interest on, the offered certificates. Participants and organizations which have indirect access to the DTC system, such as banks, brokers, dealers and trust companies that clear through or maintain a custodial relationship with a Participant, either directly or indirectly (“Indirect Participants”), with whom Certificate Owners have accounts with respect to offered certificates are similarly required to make book-entry transfers and receive and transmit such distributions on behalf of their respective Certificate Owners. Accordingly, although Certificate Owners will not possess certificates, the DTC Rules provide a mechanism by which Certificate Owners will receive distributions and will be able to transfer their interest. S-26 Certificate Owners will not receive or be entitled to receive certificates representing their respective interests in the offered certificates, except under the limited circumstances described below. Unless and until Definitive Certificates are issued, Certificate Owners who are not Participants may transfer ownership of offered certificates only through Participants and Indirect Participants by instructing such Participants and Indirect Participants to transfer Book-Entry Certificates, by book-entry transfer, through DTC for the account of the purchasers of such Book-Entry Certificates, which account is maintained with their respective Participants. Under the DTC Rules and in accordance with DTC’s normal procedures, transfers of ownership of Book-Entry Certificates will be executed through DTC and the accounts of the respective Participants at DTC will be debited and credited. Similarly, the Participants and Indirect Participants will make debits or credits, as the case may be, on their records on behalf of the selling and purchasing Certificate Owners. Because of time zone differences, credits of securities received in Clearstream, Luxembourg or Euroclear as a result of a transaction with a Participant will be made during, subsequent securities settlement processing and dated the business day following, the DTC settlement date. Such credits or any transactions in such securities, settled during such processing will be reported to the relevant Euroclear or Clearstream, Luxembourg Participants on such business day. Cash received in Clearstream, Luxembourg or Euroclear, as a result of sales of securities by or through a Clearstream, Luxembourg Participant or Euroclear Participant to a Participant, will be received with value on the DTC settlement date but will be available in the relevant Clearstream, Luxembourg or Euroclear cash account only as of the business day following settlement in DTC. Transfers between Participants will occur in accordance with DTC Rules. Transfers between Clearstream, Luxembourg Participants and Euroclear Participants will occur in accordance with their respective rules and operating procedures. Cross-market transfers between persons holding directly or indirectly through DTC, on the one hand, and directly or indirectly through Clearstream, Luxembourg Participants or Euroclear Participants, on the other, will be effected in DTC in accordance with DTC Rules on behalf of the relevant European international clearing system by the Relevant Depositary; however, such cross market transactions will require delivery of instructions to the relevant European international clearing system by the counterpart in such system in accordance with its rules and procedures and within its established deadlines (European time). The relevant European international clearing system will, if the transaction meets its settlement requirements, deliver instructions to the Relevant Depositary to take action to effect final settlement on its behalf by delivering or receiving securities in DTC, and making or receiving payment in accordance with normal procedures for same day funds settlement applicable to DTC. Clearstream, Luxembourg Participants and Euroclear Participants may not deliver instructions directly to the European Depositaries. DTC, which is a New York-chartered limited purpose trust company, performs services for its participants, some of which (and/or their representatives) own DTC. In accordance with its normal procedures, DTC is expected to record the positions held by each participant in the Book-Entry Certificates, whether held for its own account or as a nominee for another person. In general, beneficial ownership of Book-Entry Certificates will be subject to the DTC Rules. Clearstream Banking, société anonyme, 67 Bd Grande-Duchesse Charlotte, L-2967 Luxembourg (“Clearstream, Luxembourg”), was incorporated in 1970 as “Clearstream, Luxembourg S.A.” a company with limited liability under Luxembourg law (a société anonyme). Clearstream, Luxembourg S.A. subsequently changed its name to Cedelbank. On 10 January 2000, Cedelbank’s parent company, Clearstream, Luxembourg International, société anonyme (“CI”) merged its clearing, settlement and custody business with that of Deutsche Borse Clearing AG (“DBC”). The merger involved the transfer by CI of substantially all of its assets and liabilities (including its shares in CB) to a new Luxembourg company, New Clearstream, Luxembourg International, société anonyme (“New CI”), which is 50% owned by CI and 50% owned by DBC’s parent company Deutsche Borse AG. The shareholders of these two entities are banks, securities dealers and financial institutions. Clearstream, Luxembourg International currently has 92 shareholders, including U.S. financial institutions or their subsidiaries. No single entity may own more than 5 percent of Clearstream, Luxembourg International’s stock. S-27 Further to the merger, the Board of Directors of New Clearstream, Luxembourg International decided to re-name the companies in the group in order to give them a cohesive brand name. The new brand name that was chosen is “Clearstream” With effect from January 14, 2000 New CI has been renamed “Clearstream International, société anonyme.” On January 18, 2000, Cedelbank was renamed “Clearstream Banking, société anonyme” and Clearstream, Luxembourg Global Services was renamed “Clearstream Services, société anonyme.” On January 17, 2000 DBC was renamed “Clearstream Banking AG.” This means that there are now two entities in the corporate group headed by Clearstream International which share the name “Clearstream Banking,” the entity previously named “Cedelbank” and the entity previously named “Deutsche Borse Clearing AG.” Clearstream, Luxembourg holds securities for its customers and facilitates the clearance and settlement of securities transactions between Clearstream, Luxembourg customers through electronic book-entry changes in accounts of Clearstream, Luxembourg customers, thereby eliminating the need for physical movement of certificates.Transactions may be settled by Clearstream, Luxembourg in any of 36 currencies, including United States Dollars. Clearstream, Luxembourg provides to its customers, among other things, services for safekeeping, administration, clearance and settlement of internationally traded securities and securities lending and borrowing. Clearstream, Luxembourg also deals with domestic securities markets in over 30 countries through established depository and custodial relationships. Clearstream, Luxembourg is registered as a bank in Luxembourg, and as such is subject to regulation by the Commission de Surveillance du Secteur Financier, “CSSF,” which supervises Luxembourg banks. Clearstream, Luxembourg’s customers are world-wide financial institutions including underwriters, securities brokers and dealers, banks, trust companies and clearing corporations.Clearstream, Luxembourg’s U.S. customers are limited to securities brokers and dealers, and banks. Currently, Clearstream, Luxembourg has approximately 2,000 customers located in over 80 countries, including all major European countries, Canada, and the United States. Indirect access to Clearstream, Luxembourg is available to other institutions that clear through or maintain a custodial relationship with an account holder of Clearstream, Luxembourg. Clearstream, Luxembourg has established an electronic bridge with Euroclear Bank S.A./N.V. as the Operator of the Euroclear System (the “Euroclear Operator”) in Brussels to facilitate settlement of trades between Clearstream, Luxembourg and the Euroclear Operator. Euroclear was created in 1968 to hold securities for participants of Euroclear (“Euroclear Participants”) and to clear and settle transactions between Euroclear Participants through simultaneous electronic book-entry delivery against payment, thereby eliminating the need for physical movement of certificates and any risk from lack of simultaneous transfers of securities and cash. Transactions may now be settled in any of 32 currencies, including United States dollars. Euroclear includes various other services, including securities lending and borrowing and interfaces with domestic markets in several countries generally similar to the arrangements for cross-market transfers with DTC described above. Euroclear is operated by the Brussels, Belgium office of the Euroclear Operator, under contract with Euroclear Clearance Systems S.C., a Belgian cooperative corporation (the “Cooperative”). All operations are conducted by the Euroclear Operator, and all Euroclear securities clearance accounts and Euroclear cash accounts are accounts with the Euroclear Operator, not the Cooperative. The Cooperative establishes policy for Euroclear on behalf of Euroclear Participants. Euroclear Participants include banks (including central banks), securities brokers and dealers and other professional financial intermediaries. Indirect access to Euroclear is also available to other firms that clear through or maintain a custodial relationship with a Euroclear Participant, either directly or indirectly. The Euroclear Operator has a banking license from the Belgian Banking and Finance Commission. This license authorizes the Euroclear Operator to carry out banking activities on a global basis. Securities clearance accounts and cash accounts with the Euroclear Operator are governed by the Terms and Conditions Governing Use of Euroclear and the related Operating Procedures of the Euroclear System and applicable Belgian law (collectively, the “Terms and Conditions”). The Terms and Conditions govern transfers of securities and cash within Euroclear, withdrawals of securities and cash from Euroclear, and receipts of payments with respect to securities in Euroclear. All securities in Euroclear are held on a fungible basis without attribution of specific certificates to specific securities clearance accounts. The Euroclear Operator acts under the Terms and Conditions only on behalf of Euroclear Participants, and has no record of or relationship with persons holding through Euroclear Participants. S-28 Distributions on the Book-Entry Certificates will be made on each Distribution Date by the trustee to DTC.DTC will be responsible for crediting the amount of such payments to the accounts of the applicable Participants in accordance with DTC’s normal procedures. Each Participant will be responsible for disbursing such payments to the Certificate Owners that it represents and to each Financial Intermediary for which it acts as agent. Each such Financial Intermediary will be responsible for disbursing funds to the Certificate Owners that it represents. Under a book-entry format, Certificate Owners may experience some delay in their receipt of payments, since such payments will be forwarded by the trustee to Cede & Co. Distributions with respect to offered certificates held through Clearstream, Luxembourg or Euroclear will be credited to the cash accounts of Clearstream, Luxembourg Participants or Euroclear Participants in accordance with the relevant system’s rules and procedures, to the extent received by the Relevant Depositary. Such distributions will be subject to tax reporting in accordance with relevant United States tax laws and regulations. Because DTC can only act on behalf of Financial Intermediaries, the ability of a Certificate Owner to pledge Book-Entry Certificates to persons or entities that do not participate in the depository system, or otherwise take actions in respect of such Book-Entry Certificates, may be limited due to the lack of physical certificates for such Book-Entry Certificates. In addition, issuance of the Book-Entry Certificates in book-entry form may reduce the liquidity of such certificates in the secondary market since certain potential investors may be unwilling to purchase certificates for which they cannot obtain physical certificates. Monthly and annual reports on the issuing entity provided by the trustee to Cede & Co., as nominee of DTC, may be made available to Certificate Owners upon request, in accordance with the DTC Rules and the rules, regulations and procedures creating and affecting the Relevant Depositary, and to the Financial Intermediaries to whose DTC accounts the Book-Entry Certificates of such Certificate Owners are credited. DTC has advised the depositor and the trustee that, unless and until Definitive Certificates are issued, DTC will take any action permitted to be taken by the holders of the Book-Entry Certificates under the pooling and servicing agreement only at the direction of one or more Financial Intermediaries to whose DTC accounts the Book-Entry Certificates are credited, to the extent that such actions are taken on behalf of Financial Intermediaries whose holdings include such Book-Entry Certificates. Clearstream, Luxembourg or the Euroclear Operator, as the case may be, will take any other action permitted to be taken by a holder of a Book-Entry Certificate under the pooling and servicing agreement on behalf of a Clearstream, Luxembourg Participant or Euroclear Participant only in accordance with its relevant rules and procedures and subject to the ability of the Relevant Depositary to effect such actions on its behalf through DTC. DTC may take actions, at the direction of the related Participants, with respect to some Book-Entry Certificates which conflict with actions taken with respect to other Book-Entry Certificates. Definitive Certificates will be issued to Certificate Owners, or their nominees, rather than to DTC, only if (a) DTC or the depositor advises the trustee in writing that DTC is no longer willing, qualified or able to discharge properly its responsibilities as nominee and depositary with respect to the Book-Entry Certificates and the depositor or the trustee is unable to locate a qualified successor, or (b) after the occurrence of an event of default under the pooling and servicing agreement), beneficial owners having not less than 51% of the voting rights (as defined in the pooling and servicing agreement) evidenced by the offered certificates advise the trustee and DTC through the Financial Intermediaries and the Participants in writing that the continuation of a book-entry system through DTC (or a successor thereto) is no longer in the best interests of beneficial owners of such class. Upon the occurrence of any of the events described in the immediately preceding paragraph, the trustee will be required to notify all beneficial owners of the occurrence of such event and the availability through DTC of Definitive Certificates. Upon surrender by DTC of the global certificate or certificates representing the Book-Entry Certificates and instructions for re-registration, the trustee will issue Definitive Certificates, and thereafter the trustee will recognize the holders of such Definitive Certificates as holders of the related offered certificates under the pooling and servicing agreement. Although DTC, Clearstream, Luxembourg and Euroclear have agreed to the foregoing procedures in order to facilitate transfers of certificates among participants of DTC, Clearstream, Luxembourg and Euroclear, they are under no obligation to perform or continue to perform such procedures and such procedures may be discontinued at any time. S-29 Determination of LIBOR The senior certificates (other than the Class A-X Certificates) (we sometimes refer to these classes of certificates as the “LIBOR Certificates”) will bear interest during their initial interest accrual period at the applicable initial pass-through rate set forth in the table under “—Interest” below, and during each interest accrual period thereafter at the applicable rate determined as described in the table under “—Interest” below. LIBOR applicable to an interest accrual period will be determined on the second London Business Day prior to the commencement of such interest accrual period (a “LIBOR Determination Date”). On each LIBOR Determination Date the Trustee, as calculation agent (in such capacity, the “Calculation Agent”), will establish LIBOR for the Interest Accrual Period on the basis of the British Bankers’ Association (“BBA”) “Interest Settlement Rate” for one-month deposits in U.S. dollars as found on Reuters Page LIBOR01 as of 11:00 a.m. London time on each LIBOR Determination Date. Interest Settlement Rates currently are based on rates quoted by sixteen BBA designated banks as being, in the view of such banks, the offered rate at which deposits are being quoted to prime banks in the London interbank market.Such Interest Settlement Rates are calculated by eliminating the four highest rates and the four lowest rates, averaging the eight remaining rates, carrying the result (expressed as a percentage) out to six decimal places, and rounding to five decimal places.“Reuters Page LIBOR01” means the display page designated as the “LIBOR01” page on Reuters (or such other page as may replace that page on that service for the purpose of displaying comparable rates or prices). “London Business Day” means any day on which dealings in deposits of United States dollars are transacted in the London interbank market. If on any LIBOR Determination Date, the Calculation Agent is unable to calculate LIBOR in accordance with the method set forth in the immediately preceding paragraph, LIBOR for the next interest accrual period will be calculated in accordance with the method described in the prospectus under “Description of the Certificates—Indices Applicable to Floating Rate and Inverse Floating Rate Classes—LIBOR.” If on the initial LIBOR Determination Date, the Calculation Agent is required but unable to determine LIBOR in the manner provided in the prospectus, LIBOR for the initial interest accrual period will be 5.32%. Payments on Mortgage Loans; Accounts On or before the closing date, the Servicer will establish an account (the “Certificate Account”), which will be maintained in trust for the benefit of the certificateholders.The Servicer will deposit or cause to be deposited in the Certificate Account all amounts required to be deposited in it under the pooling and servicing agreement.The servicer may withdraw funds from the Certificate Account for purposes set forth in the pooling and servicing agreement.On or before the closing date, the trustee will establish an account (the “Distribution Account”), which will be maintained with the trustee in trust for the benefit of the certificateholders.On or prior to the business day immediately preceding each Distribution Date, the Servicer will withdraw from the Certificate Account the amount of Available Funds, prepayment charges and late payment fees for that Distribution Date and will deposit such amounts in the Distribution Account.The holders of the ClassP-1 and Class P-2 Certificates will be entitled to all prepayment charges, and the Class L Certificates will be entitled to all late payment fees, received on the Mortgage Loans and such amounts will not be available for distribution to the holders of the other certificates.There is no independent verification of the transaction accounts or the transaction activity with respect to the Distribution Account. By the 18th day of each month or, if that day is not a business day, the next business day, the Servicer is required to provide the trustee a report containing the data and information concerning the Mortgage Loans that is required by the trustee to prepare the monthly statement to certificateholders for the related Distribution Date.The trustee is not responsible for recomputing, recalculating or verifying the information provided to it by the Servicer in that report and will be permitted to conclusively rely on any information provided to it by the Servicer. S-30 Investments of Amounts Held in Accounts The Certificate Account.At the direction of the Servicer, all funds in the Certificate Account will be invested in permitted investments so long as such funds are received from the Servicer in a timely manner along with specific instructions as to how such funds are to be invested.All income and gain net of any losses realized from investment of funds in the Certificate Account will be for the benefit of the Servicer as additional servicing compensation and will be remitted to it monthly as described herein.The amount of any losses incurred in the Certificate Account in respect of the investments will be deposited by the Servicer in the Certificate Account.The trustee will not be liable for the amount of any loss incurred in respect of any investment or lack of investment of funds held in the Certificate Account and made in accordance with the pooling and servicing agreement. Distribution Account, Supplemental Interest Reserve Fund and Carryover Reserve Fund.Funds on deposit in the Distribution Account, Supplemental Interest Reserve Fund and carryover reserve fund will not be invested. S-31 Fees and Expenses The following summarizes the related fees and expenses to be paid from the assets of the issuing entity and the source of payments for the fees and expenses: Type / Recipient (1) Amount General Purpose Source (2) Frequency Fees Servicing Fee / Servicer 0.375% per annum of the Stated Principal Balance of each Mortgage Loan (3) Compensation Interest collected with respect to each Mortgage Loan and any Liquidation Proceeds or Subsequent Recoveries that are allocable to accrued and unpaid interest (4) Monthly Additional Servicing Compensation / Servicer · Prepayment Interest Excess Compensation Interest collections with respect to certain Mortgage Loans that prepay in full Time to time · All assumption fees and other similar charges (excluding prepayment charges and late payment fees) Compensation Payments made by obligors with respect to the Mortgage Loans Time to time · All investment income earned on amounts on deposit in the Certificate Account. Compensation Investment income related to the Certificate Account Monthly · Excess Proceeds (5) Compensation Liquidation Proceeds and Subsequent Recoveries Time to time Trustee Fee / trustee 0.0085% per annum of the Stated Principal Balance of each Mortgage Loan Compensation Amounts in respect of interest on the Mortgage Loans Monthly Expenses Insurance expenses / Servicer Expenses incurred by the Servicer Reimbursement of Expenses To the extent the expenses are covered by an insurance policy with respect to the Mortgage Loan Time to time Advances / Servicer To the extent of funds available, the amount of any advances. Reimbursement of Expenses With respect to each Mortgage Loan, late recoveries of the payments of the costs and expenses, Liquidation Proceeds, Subsequent Recoveries, purchase proceeds or repurchase proceeds for that Mortgage Loan (6) Time to time Indemnification expenses/ the Seller, the Servicer and the depositor Amounts for which the seller, the Servicer and the depositor are entitled to indemnification (7) Indemnification Amounts on deposit on the Certificate Account on any Distribution Account Deposit Date, following the transfer to the Distribution Account Monthly (1) If the trustee succeeds to the position of Servicer, it will be entitled to receive the same fees and expenses of the Servicer described in this free writing prospectus.Any change to the fees and expenses described in this free writing prospectus would require an amendment to the pooling and servicing agreement. (2) Unless otherwise specified, the fees and expenses shown in this table are paid (or retained by the Servicer in the case of amounts owed to the Servicer) prior to distributions on the certificates. (3) The Servicing Fee Rate for each Mortgage Loan will equal 0.375% per annum. The amount of the monthly Servicing Fee is subject to adjustment with respect to Mortgage Loans that are prepaid in full. (4) The Servicing Fee is payable from interest collections on the Mortgage Loans, but may be paid from any other amounts on deposit in the Certificate Account, if interest collections are insufficient to pay the Servicing Fee. (5) “Excess Proceeds” with respect to a liquidated Mortgage Loan means the amount, if any, by which the sum of any net liquidation proceeds and Subsequent Recoveries exceed the sum of (i) the unpaid principal balance of the Mortgage Loan plus (ii) accrued interest on the Mortgage Loan at the Mortgage Rate during each Due Period as to which interest was not paid or advanced on the Mortgage Loan. (6) Reimbursement of Servicing Advances for a Mortgage Loan is limited to the late recoveries of the payments of the costs and expenses, Liquidation Proceeds, Subsequent Recoveries, purchase proceeds or repurchase proceeds for that Mortgage Loan. (7) Each of the seller, the Servicer and the depositor are entitled to indemnification of certain expenses as described in this free writing prospectus under “— Certain Matters Related to the Servicer, the Depositor andthe Seller.” S-32 Distributions Distributions on the certificates will be made by the trustee on the 25th day of each month or, if such day is not a business day, on the first business day thereafter, commencing in August 2007 (each, a “Distribution Date”), to the persons in whose names such certificates are registered at the close of business on the Record Date.The “Record Date” for (x) the LIBOR Certificates, so long as such certificates are Book-Entry Certificates, is the business day immediately prior to such Distribution Date and (y) for any other class of certificates and any Definitive Certificates, is the last business day of the month immediately preceding the month of such Distribution Date. Distributions on each Distribution Date will be made by check mailed to the address of the person entitled thereto as it appears on the certificate register or in the case of a certificateholder who has so notified the trustee in writing in accordance with the pooling and servicing agreement, by wire transfer in immediately available funds to the account of such certificateholder at a bank or other depository institution having appropriate wire transfer facilities; provided, however, that the final distribution in retirement of the certificates will be made only upon presentment and surrender of such certificates at the corporate trust office of the trustee. Priority of Distributions Among Certificates As more fully described in this free writing prospectus, distributions on the senior certificates will be made on each Distribution Date primarily from Available Funds for such Distribution Date, and, distributions on the subordinated certificates will be based on any remaining Available Funds for such Distribution Date, after giving effect to distributions on all classes of senior certificates in the following order of priority: · to current and unpaid interest on each class of senior certificates, pro rata based on their respective interest distribution amounts; · to principal on the classes of senior certificates then entitled to receive distributions of principal, in the order and subject to the priorities set forth in this free writing prospectus under “Description of the Certificates—Principal,” in each case in an aggregate amount up to the maximum amount of principal to be distributed on those classes on the Distribution Date; · to interest on and then principal of each class of subordinated certificates, in the order of their numerical class designations, in each case subject to the limitations set forth in this free writing prospectus under “Description of the Certificates—Principal;” and · any remaining amounts to the Class A-R Certificates. “Available Funds” for any Distribution Date will be equal to the sum of · all scheduled installments of interest (net of the Expense Fees) and principal due on the Mortgage Loans on the Due Date in the month in which the Distribution Date occurs and received before the related Determination Date, together with any advances with respect to payments not received by the related Determination Date; · all proceeds of any primary mortgage guaranty insurance policies and any other insurance policies with respect to the Mortgage Loans, to the extent the proceeds are not applied to the restoration of the related mortgaged property or released to the mortgagor in accordance with the Servicer’s normal servicing procedures and all other cash amounts received and retained in connection with (a) the liquidation of defaulted Mortgage Loans, by foreclosure or otherwise during the calendar month preceding the month of the Distribution Date (in each case, net of unreimbursed expenses incurred in connection with a liquidation or foreclosure and unreimbursed advances, if any) and (b) any Subsequent Recoveries with respect to the Mortgage Loans; S-33 · all partial or full prepayments with respect to the Mortgage Loans received during the related Prepayment Period, together with all interest paid in connection with the prepayment, other than certain excess amounts, and Compensating Interest; and · amounts received with respect to the Distribution Date as the Substitution Adjustment Amount or purchase price in respect of a deleted Mortgage Loan or a Mortgage Loan repurchased by the Seller or the Servicer as of the Distribution Date; reduced by amounts in reimbursement for advances previously made and other amounts as to which the Servicer is entitled to be reimbursed from the Certificate Account pursuant to the pooling and servicing agreement. Interest The classes of offered certificates will have the respective pass-through rates as described below. The pass-through rate for each class of LIBOR Certificates for the interest accrual period related to any Distribution Date will be a per annum rate equal to the lesser of (i) LIBOR plus the related Pass-Through Margin and (ii) the Weighted Average Adjusted Net Mortgage Rate for that Distribution Date.The pass-through rates for the Class A-1, Class A-2, Class A-3 and Class A-4 Certificates for the interest accrual period related to the first Distribution Date are expected to be approximately 5.4700%, 5.5700%, 5.6800% and 5.6700% per annum, respectively. The pass-through rate for Class A-X Certificates for the interest accrual period related to any Distribution Date will be a per annum rate equal to the Weighted Average Adjusted Net Mortgage Rate for that Distribution Date minus the weighted average pass-through rate of the LIBOR Certificates for that interest accrual period (weighted on the basis of their respective Class Certificate Balances).The pass-through rate for the Class A-X Certificates for the interest accrual period related to the first Distribution Date is expected to be approximately 2.3561% per annum. The pass-through rate for the Class A-R Certificates and each class of subordinated certificates for the interest accrual period related to each Distribution Date will be a per annum rate equal to the Weighted Average Adjusted Net Mortgage Rate for that Distribution Date.The pass-through rate for those certificates for the interest accrual period related to the first Distribution Date is expected to be approximately 6.7704% per annum. The “Weighted Average Adjusted Net Mortgage Rate” for any Distribution Date means a per annum rate equal to the average of the adjusted net mortgage rate of the Mortgage Loans, weighted on the basis of their respective Stated Principal Balances as of the Due Date in the month prior to the month in which such Distribution Date occurs (after giving effect to principal prepayments received in the Prepayment Period related to that prior Due Date). On each Distribution Date, to the extent of funds available, each interest-bearing class of certificates will be entitled to receive an amount allocable to interest for the related interest accrual period. This “interest distribution amount” for any interest-bearing class will be equal to the sum of (a) interest accrued during the related interest accrual period at the applicable pass-through rate on the related Class Certificate Balance immediately prior to the applicable Distribution Date and (b) the sum of the amounts, if any, by which the amount described in clause (a) above on each prior Distribution Date exceeded the amount actually distributed as interest on the prior Distribution Dates and not subsequently distributed (which are called “unpaid interest amounts”). The pass-through rates for the LIBOR Certificates are variable rates that may change from Distribution Date to Distribution Date.On each Distribution Date, the pass-through rate for the LIBOR Certificates will be subject to the Net Rate Cap.If on any Distribution Date, the Pass-Through Rate for a class of LIBOR Certificates is based on the Net Rate Cap, each holder of the applicable certificates will be entitled to receive the resulting shortfall only from amounts on deposit in the Carryover Reserve Fund and from amounts, if any, received under the Cap Contract. S-34 With respect to each Distribution Date for the LIBOR Certificates, the “interest accrual period” will be the period commencing on the Distribution Date in the month prior to the month in which that Distribution Date occurs (or, in the case of the first interest accrual period, the closing date) and ending on the day immediately prior to that Distribution Date.With respect to each Distribution Date for the Class A-X Certificates, the interest accrual period will be the one-month period commencing on the 25th day of the month before the month in which that Distribution Date occurs (or, in the case of the first interest accrual period, July 30, 2007) and ending on the 24th day of the month in which the Distribution Date occurs.With respect to each Distribution Date for all other classes of interest-bearing certificates, the interest accrual period will be the calendar month preceding the month of the Distribution Date.The interest accrual period for each Distribution Date and the LIBOR Certificates will be determined on the basis of an assumed 360-day year and the actual number of days that elapsed during the related interest accrual period.The interest accrual period for each Distribution Date and each other interest-bearing class of certificates will be determined on the basis of an assumed 360-day year consisting of twelve 30 day months. The interest entitlement described above for each class of certificates for any Distribution Date will be reduced by the amount of Net Interest Shortfalls.With respect to any Distribution Date, the “Net Interest Shortfall” is equal to the sum of: · any net prepayment interest shortfalls for that Distribution Date and · the amount of interest that would otherwise have been received with respect to any Mortgage Loan that was the subject of a Relief Act Reduction or a Special Hazard Loss, Fraud Loss, Debt Service Reduction or Deficient Valuation, after the exhaustion of the respective amounts of coverage provided by the subordinated certificates for those types of losses. Net Interest Shortfalls on any Distribution Date will be allocated pro rata among all interest-bearing classes of certificates on such Distribution Date, based on the amount of interest each such class of certificates would otherwise be entitled to receive on such Distribution Date, in each case, before taking into account any reduction in such amounts from such Net Interest Shortfalls. A “Relief Act Reduction” is a reduction in the amount of the monthly interest payment on a Mortgage Loan pursuant to the Servicemembers Civil Relief Act or any similar state or local laws. With respect to any Distribution Date, a net prepayment interest shortfall is the amount by which the aggregate of the prepayment interest shortfalls experienced by the Mortgage Loans exceeds the Compensating Interest for that Distribution Date.A “prepayment interest shortfall” is the amount by which interest paid by a borrower in connection with a prepayment of principal on a Mortgage Loan during the portion of a Prepayment Period occurring in the month prior to the month of the applicable Distribution Date is less than one month’s interest at the related Mortgage Rate, net of the servicing fee rate, on the Stated Principal Balance of the Mortgage Loan. If on any Distribution Date, Available Funds in the Certificate Account applied in the order described above under “— Priority of Distributions Among Certificates” are insufficient to make a full distribution of the interest entitlement on the certificates, interest will be distributed on each class of certificates of equal priority based on the amount of interest it would otherwise have been entitled to receive in the absence of the shortfall.Any unpaid interest amount will be carried forward and added to the amount holders of each class of certificates will be entitled to receive on the next Distribution Date.A shortfall could occur, for example, if losses realized on the Mortgage Loans were exceptionally high or were concentrated in a particular month.Any unpaid interest amount so carried forward will not bear interest. S-35 The Carryover Reserve Fund Pursuant to the pooling and servicing agreement, the Trustee will establish and maintain an account (the “Carryover Reserve Fund”), which is held in trust by the Trustee on behalf of the holders of the LIBOR Certificates and the Class A-X Certificates. The carryover reserve fund will not be an asset of any REMIC.On each Distribution Date, Current Interest that would otherwise be distributable with respect to the Class A-X Certificates will be deposited instead in the Carryover Reserve Fund, to the extent of the Required Reserve Fund Deposit in the manner described below. For any Distribution Date, the “Required Reserve Fund Deposit” for the Class A-X Certificates will be an amount equal to the lesser of (i) the Current Interest for the Class A-X Certificates for such Distribution Date and (ii) the amount required to bring the balance on deposit in the Carryover Reserve Fund up to an amount equal to the sum of (a) the Net WAC Carryover Amount for the LIBOR Certificates for such Distribution Date (after making distributions to the LIBOR Certificates from the Supplemental Interest Reserve Fund and (b) $1,000. For any Distribution Date, the Trustee will deposit into the carryover reserve fund any Required Reserve Fund Deposit for such date. On any Distribution Date for which a Net WAC Carryover Amount exists with respect to the LIBOR Certificates, the Trustee will withdraw the amounts on deposit in the Carryover Reserve Fund and distribute them to each class of LIBOR Certificates in an amount up to its Net WAC Carryover Amount.This amount will be allocated,concurrently, to the classes of LIBOR Certificates, pro rata based on their respective Class Certificate Balance to the extent needed to pay any Net WAC Carryover Amount for each such class; and then any amounts on deposit in the Carryover Reserve Fund remaining after such allocation to pay the Net WAC Carryover Amount based on their respective Class Certificate Balance for each such class will be distributed to each class of LIBOR Certificates with respect to which there remains any unpaid Net WAC Carryover Amounts, pro rata, based on such unpaid Net WAC Carryover Amounts.Any amounts thereafter remaining in excess of $1,000 will be distributed to the Class A-X Certificates. If, immediately after any Distribution Date, the amount on deposit in the carryover reserve fund exceeds the initial deposit therein, the Trustee will distribute such excess to the Class A-X Certificates.On the Distribution Date on which the aggregate Class Certificate Balance of the LIBOR Certificates is reduced to zero, the Trustee will distribute any amounts remaining in the Carryover Reserve Fund to the Class A-X Certificates. “Current Interest” for each class of certificates and any Distribution Date will equal the amount of interest accrued during the related Interest Accrual Period on the related Class Certificate Balance or Notional Amount immediately prior to that Distribution Date at such class’s pass-through rate. The “Net WAC Cap” for the LIBOR Certificates and any Distribution Date, is the Weighted Average Adjusted Net Mortgage Rate for that Distribution Date. “Net WAC Carryover Amounts” for any class of LIBOR Certificates and any Distribution Date will equal the sum of (i)the excess, if any, of an amount that would have been the Current Interest for such class if the pass-through rate for such class were calculated without regard to the Net WAC Cap for that Distribution Date, over the actual Current Interest for such class for such Distribution Date; (ii)any excess described in clause (i) above remaining unpaid from prior Distribution Dates; and (iii)interest for the applicable interest accrual period on the amount described in clause (ii) above based on the applicable pass-through rate for such class of LIBOR Certificates (determined without regard to the Net WAC Cap for that Distribution Date). S-36 The Cap Contract and Supplemental Interest Trust The LIBOR Certificates will have the benefit of a cap contract with the Cap Counterparty (the “Cap Contract”).The Cap Contract will not be an asset of the issuing entity but will instead be an asset of a separate trust fund (the “supplemental interest trust”) created under the pooling and servicing agreement for the LIBOR Certificates.The Cap Contract will be between the supplemental interest trustee, on behalf of the supplemental interest trust, and the Cap Counterparty, as evidenced by a confirmation. Pursuant to the Cap Contract, the terms of an ISDA Master Agreement (including a Credit Support Annex) were incorporated into the confirmation of such contract as if that ISDA Master Agreement had been executed by the parties to the Cap Contract on the date that contract was executed.The Cap Contract is also subject to certain ISDA definitions, as published by the International Swaps and Derivatives Association, Inc. Beginning with the Distribution Date in August 2007, on or prior to the Termination Date for the Cap Contract, on the first business day preceding each Distribution Date, the Cap Counterparty will pay to the Supplemental Interest Reserve Fund an amount equal to the product of: (i) the excess (if any)of (A) LIBOR (as determined by the Cap Counterparty) over (B) the applicable rate for that period (the strike rate), (ii) the Derivative Notional Balance for that Distribution Date, and (iii) a fraction, the numerator of which is the number of days in the related interest accrual period (calculated on the basis of the actual number of days in the calculation period), and the denominator of which is 360; The “Termination Date” for (x) the Cap Contract is the Distribution Date in July 2012.The Cap Contract is scheduled to remain in effect up to and including the Termination Date. The “Derivative Notional Balance” on each Distribution Date on or prior to the Termination Date will be as described in Schedule 1 to this free writing prospectus.After the Termination Date, the Derivative Notional Balance will be equal to zero, and the Cap Contract will be terminated. The Derivative Notional Balance declines based on the Mortgage Loans having a prepayment rate equal to 100% of the Prepayment Assumption. The Cap Contract will be subject to early termination under certain circumstances.Such circumstances generally include certain insolvency or bankruptcy events relating to the Cap Counterparty or the issuing entity, the failure of the Cap Counterparty (three business days after notice of such failure is received by the Cap Counterparty) to make a payment due under the Cap Contract and the Cap Contract becoming illegal or subject to certain kinds of taxation. It will be a termination event if the rating, by any Rating Agency, of the Cap Counterparty’s unsecured, long-term senior debt obligations or its unsecured, short-term obligations falls below a certain level or levels established by such Rating Agency (a “Cap Counterparty Rating Downgrade”) as specified in the Cap Contract and the Cap Counterparty does not take certain action as specified in the Cap Contract, at its own expense, which may include (a) causing another entity to replace the Cap Counterparty that meets or exceeds the ratings requirements of the Rating Agencies, and that is approved by the depositor on terms substantially similar to the Cap Contract; (b) obtaining a guaranty of, or a contingent agreement of another person to honor the Cap Counterparty’s obligations under the Cap Contract that satisfies the ratings requirements of the Rating Agencies, provided that such other person is approved by the depositor; and (c) posting collateral in the amount and at the times required under the Credit Support Annex. S-37 It will also be a termination event under the Cap Contract if the Cap Counterparty has failed to deliver any information, report, certification or accountants’ consent when and as required under the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and Item 1115(b)(1) or (b)(2) of the Asset Backed Securities Regulation, 17 C.F.R. §§229.1100-229.1123 (“Regulation AB”) with respect to certain reporting obligations of the depositor with respect to the issuing entity, which continues unremedied for the time period provided in the Cap Contract, and the Cap Counterparty fails to either (i) transfer the Cap Contract, at its sole cost and expense, in whole, but not in part, to a counterparty that, (A) has agreed to deliver any information, report, certification or accountants’ consent when and as required under the Exchange Act and Regulation AB with respect to certain reporting obligations of the depositor and the issuing entity, (B) satisfies any rating requirement set forth in the Cap Contract, and (C) is approved by the depositor (which approval shall not be unreasonably withheld) and any rating agency, if applicable, or (ii) if and to the extent provided for in the Cap Contract and subject to the conditions contained therein, either procure a guarantor with respect to the Cap Contract or deliver collateral to reduce the significance percentage for the purposes of Item 1115 of Regulation AB. If the Cap Contract is terminated prior to its scheduled Termination Date, the Cap Counterparty will likely owe a termination payment to the trustee, payable in a lump sum to be held by the supplemental interest trustee until the Termination Date of the Cap Contract.However, if such termination occurs, no assurance can be given that any such termination payment owing to the supplemental interest trustee will be sufficient to obtain a replacement cap contract or make all future payments under the Cap Contract. The LIBOR Certificates and Class A-X Certificates do not represent an obligation of the Cap Counterparty.Holders of the LIBOR Certificates and the Class A-X Certificates are not parties to or beneficiaries under the Cap Contract and will not have any right to proceed directly against the Cap Counterparty in respect of its obligation under the Cap Contract. The Cap Contract will be filed with the SEC as an Exhibit to a Current Report on Form 8-K after the closing date. The Supplemental Interest Reserve Fund. The pooling and servicing agreement will require the supplemental interest trustee to establish an account (the “Supplemental Interest Reserve Fund”), which will be held in trust in the supplemental interest trust by the supplemental interest trustee, on behalf of the holders of the LIBOR Certificates.The Supplemental Interest Reserve Fund will not be an asset of any REMIC. On each Distribution Date, the supplemental interest trustee will deposit into the Supplemental Interest Reserve Fund any amount received in respect of the Cap Contract for the related interest accrual period.On each Distribution Date, such amounts received in respect of the Cap Contract will be distributed, concurrently, to the LIBOR Certificates, pro rata based on their respective Class Certificate Balance to the extent needed to pay any Net WAC Carryover Amount for each such class; and then any amounts on deposit in the Supplemental Interest Reserve Fund remaining after such allocation to pay the Net WAC Carryover Amount based on their respective Class Certificate Balance for each such class will be distributed to each class of LIBOR Certificates with respect to which there remains any unpaid Net WAC Carryover Amounts, pro rata, based on such unpaid Net WAC Carryover Amounts.On the Distribution Date immediately following the earlier of (i) the Termination Date for the Cap Contract and (ii) the date on which the aggregate Class Certificate Balance of the LIBOR Certificates has been reduced to zero, all amounts from the Cap Contract remaining in the Supplemental Interest Reserve Fund will be distributed to the Class A-X Certificates. Principal Principal Amount. On each Distribution Date, the Principal Amount will be distributed as principal with respect to the senior certificates (other than the Notional Amount Certificates) in an amount up to the Senior Principal Distribution Amount and as principal of the subordinated certificates, in an amount up to the Subordinated Principal Distribution Amount. The “Principal Amount” for any Distribution Date will equal the sum of: S-38 1. all monthly payments of principal due on each Mortgage Loan on the related Due Date, 2. the principal portion of the purchase price of each Mortgage Loan that was repurchased by the seller or another person pursuant to the pooling and servicing agreement as of the Distribution Date, excluding any Mortgage Loan that was repurchased due to a modification of the Mortgage Loan in lieu of refinancing, 3. the Substitution Adjustment Amount in connection with any deleted Mortgage Loan received with respect to the Distribution Date, 4. any insurance proceeds or liquidation proceeds allocable to recoveries of principal of Mortgage Loans that are not yet Liquidated Mortgage Loans received during the calendar month preceding the month of the Distribution Date, 5. with respect to each Mortgage Loan that became a Liquidated Mortgage Loan during the calendar month preceding the month of the Distribution Date, the amount of the liquidation proceeds allocable to principal received with respect to that Mortgage Loan, 6. all partial and full principal prepayments by borrowers on the Mortgage Loans received during the related Prepayment Period, including the principal portion of the purchase price of any Mortgage Loans that was repurchased due to modification of the Mortgage Loan in lieu of refinancing, and 7. (A) any Subsequent Recoveries with respect to the Mortgage Loans received during the calendar month preceding the month of the Distribution Date, or (B) with respect to Subsequent Recoveries that incurred (1) an Excess Loss or (2) a Realized Loss after the Senior Credit Support Depletion Date, any such Subsequent Recoveries received during the calendar month preceding the month of such Distribution Date. Senior Principal Distribution Amount. On each Distribution Date, the Principal Amount, up to the amount of the Senior Principal Distribution Amount for the Distribution Date, will be distributed as principal of the following classes of senior certificates in the following priority: (i)to the Class A-R Certificates, until its Class Certificate Balance is reduced to zero; and (ii)concurrently and on a pro rata basis, based on the Class Certificate Balance(s) of the certificates in clauses (a) and (b) below as follows: (a)sequentially, to the Class A-1, Class A-2 and Class A-3 Certificates, in that order, until their respective Class Certificate Balances are reduced to zero; and (b)to the Class A-4 Certificates, until its Class Certificate Balance is reduced to zero. The capitalized terms used in this free writing prospectus have the following meanings: “Prepayment Period” means for any Distribution Date and Due Date, the period commencing on the sixteenth day of the prior calendar month (or, in the case of the first Distribution Date, the Cut-off Date) and ending on the fifteenth day of the calendar month in which such Distribution Date occurs. “Stated Principal Balance” means for any Mortgage Loan and any Due Date, the unpaid principal balance of the Mortgage Loan as of that Due Date, as specified in its amortization schedule at the time (before any adjustment to the amortization schedule for any moratorium or similar waiver or grace period), after giving effect to previous partial prepayments of principal and the payment of principal due on that Due Date, irrespective of any delinquency in payment by the related mortgagor and to liquidation proceeds allocable to principal received in the prior calendar month and prepayments received through the last day of the Prepayment Period in which the Due Date occurs.The “pool principal balance”equals the aggregate Stated Principal Balance of the Mortgage Loans. S-39 The “Senior Principal Distribution Amount” for any Distribution Date will equal the sum of (i)the Senior Percentage of all amounts described in clauses (a) through (d) of the definition of Principal Amount for that Distribution Date, (ii)for each Mortgage Loan that became a Liquidated Mortgage Loan during the calendar month preceding the month of the Distribution Date, the lesser of (a)the Senior Percentage of the Stated Principal Balance of the Mortgage Loan as of the Due Date in the month preceding the month of that Distribution Date and (b)either · (x)if no Excess Losses were sustained on a Liquidated Mortgage Loan during the preceding calendar month, the Senior Prepayment Percentage of the amount of the liquidation proceeds allocable to principal received on the Mortgage Loan or · (y)if an Excess Loss was sustained on the Liquidated Mortgage Loan during the preceding calendar month, the Senior Percentage of the amount of the liquidation proceeds allocable to principal received on the Mortgage Loan, and (iii)the Senior Prepayment Percentage of the amounts described in clauses (f) and (g) of the definition of Principal Amount and Distribution Date; provided, however, that if a Bankruptcy Loss that is an Excess Loss is sustained on a Mortgage Loan that is not a Liquidated Mortgage Loan, the Senior Principal Distribution Amount will be reduced on the related Distribution Date by the Senior Percentage of the principal portion of the Bankruptcy Loss. The “Senior Percentage” for any Distribution Date is the percentage equivalent (not greater than 100%) of a fraction the numerator of which is the aggregate Class Certificate Balance of the senior certificates immediately before the Distribution Date and the denominator of which is the aggregate Class Certificate Balance of all classes of certificates immediately prior to such Distribution Date. For any Distribution Date, the “Subordinated Percentage” is the difference between 100% and the Senior Percentage on such Distribution Date. The “Senior Prepayment Percentage” for any Distribution Date occurring during the seven years beginning on the first Distribution Date will equal 100%. Thereafter, the Senior Prepayment Percentage will be subject to gradual reduction as described in the following paragraph. This disproportionate allocation of unscheduled payments of principal will have the effect of accelerating the amortization of the senior certificates (other than the Notional Amount Certificates) that receive these unscheduled payments of principal while, in the absence of Realized Losses, increasing the interest in the pool principal balance evidenced by the subordinated certificates. Increasing the respective interest of the subordinated certificates relative to that of the senior certificates is intended to preserve the availability of the subordination provided by the subordinated certificates. The “Subordinated Prepayment Percentage” as of any Distribution Date will be calculated as the difference between 100% and the Senior Prepayment Percentage for that Distribution Date. S-40 The Senior Prepayment Percentage for any Distribution Date occurring on or after the seventh anniversary of the first Distribution Date will be as follows:for any Distribution Date in the first year thereafter, the Senior Percentage plus 70% of the Subordinated Percentage for the Distribution Date; for any Distribution Date in the second year thereafter, the Senior Percentage plus 60% of the Subordinated Percentage for the Distribution Date; for any Distribution Date in the third year thereafter, the related Senior Percentage plus 40% of the Subordinated Percentage for the Distribution Date; for any Distribution Date in the fourth year thereafter, the Senior Percentage plus 20% of the Subordinated Percentage for the Distribution Date; and for any Distribution Date thereafter, the Senior Percentage for the Distribution Date (unless on any Distribution Date the Senior Percentage exceeds the initial Senior Percentage, in which case such Senior Prepayment Percentage for the Distribution Date will once again equal 100%).Notwithstanding the foregoing, no decrease in the Senior Prepayment Percentage will occur unless both of the step down conditions listed below are satisfied: · the aggregate Stated Principal Balance of all Mortgage Loans delinquent 60 days or more (averaged over the preceding six-month period) (including any Mortgage Loans subject to foreclosure proceedings, real estate owned by the issuing entity and Mortgage Loans the mortgagors of which are in bankruptcy), as a percentage of the aggregate Class Certificate Balance of the subordinated certificates immediately prior to that Distribution Date does not equal or exceed 50%, and · cumulative Realized Losses on the Mortgage Loans do not exceed · commencing with the Distribution Date on the seventh anniversary of the first Distribution Date, 30% of the aggregate Class Certificate Balance of the subordinated certificates as of the closing date (the “original subordinate principal balance”), · commencing with the Distribution Date on the eighth anniversary of the first Distribution Date, 35% of the original subordinate principal balance, · commencing with the Distribution Date on the ninth anniversary of the first Distribution Date, 40% of the original subordinate principal balance, · commencing with the Distribution Date on the tenth anniversary of the first Distribution Date, 45% of the original subordinate principal balance, and · commencing with the Distribution Date on the eleventh anniversary of the first Distribution Date, 50% of the original subordinate principal balance. Notwithstanding the preceding paragraphs, if (x) on or before the Distribution Date in July 2010, the Subordinated Percentage is at least 200% of the Subordinated Percentage as of the closing date, the delinquency test set forth above is satisfied and cumulative Realized Losses do not exceed 20% of the aggregate Class Certificate Balance of the subordinated certificates as of the closing date, the Senior Prepayment Percentage will equal the Senior Percentage for that Distribution Date plus 50% of an amount equal to 100% minus the Senior Percentage for that Distribution Date and (y) after the Distribution Date in July 2010, the Subordinated Percentage is at least 200% of the Subordinated Percentage as of the closing date, the delinquency test set forth above is satisfied and cumulative Realized Losses do not exceed 30% of the aggregate Class Certificate Balance of the subordinated certificates as of the closing date (the “Two Times Test”), the Senior Prepayment Percentage will equal the related Senior Percentage. If on any Distribution Date the allocation to the class or classes of senior certificates then entitled to distributions of principal in the percentages required above would reduce the outstanding Class Certificate Balance of the class or classes below zero, the distribution to the class or classes of certificates of the related Senior Percentage and Senior Prepayment Percentage of those amounts for the Distribution Date will be limited to the percentage necessary to reduce the related Class Certificate Balance(s) to zero. S-41 Subordinated Principal Distribution Amount. On each Distribution Date, to the extent of Available Funds therefor, the Principal Amount, up to the amount of the Subordinated Principal Distribution Amount for the Distribution Date, will be distributed as principal of the subordinated certificates. Except as provided in the next paragraph, each class of subordinated certificates will be entitled to receive its pro rata share of the Subordinated Principal Distribution Amount (based on its respective Class Certificate Balance), in each case to the extent of the amount available from Available Funds for distribution of principal.Distributions of principal of the subordinated certificates will be made sequentially to the classes of subordinated certificates in the order of their numerical class designations, beginning with the Class B-1 Certificates, until their respective Class Certificate Balances are reduced to zero. With respect to each class of subordinated certificates (other than the class of subordinated certificates then outstanding with the highest priority of distribution), if on any Distribution Date the sum of the Class Subordination Percentages of such class and all classes of subordinated certificates that have higher numerical class designations than that class (the “Applicable Credit Support Percentage”) is less than the Applicable Credit Support Percentage for that class on the date of issuance of the certificates (the “Original Applicable Credit Support Percentage”), no distribution of partial principal prepayments and principal prepayments in full will be made to any of those classes (the “Restricted Classes”) and the amount of partial principal prepayments and principal prepayments in full otherwise distributable to the Restricted Classes will be allocated among the remaining classes of subordinated certificates, pro rata, based upon their respective Class Certificate Balances, and distributed in the sequential order described above. The “Class Subordination Percentage” with respect to any Distribution Date and each class of subordinated certificates, will equal the fraction (expressed as a percentage) the numerator of which is the Class Certificate Balance of that class of subordinated certificates immediately before that Distribution Date and the denominator of which is the aggregate Class Certificate Balance of all classes of certificates immediately before that Distribution Date. The approximate Original Applicable Credit Support Percentages for the subordinated certificates on the date of issuance of the certificates are expected to be as follows: Class B-1 9.75% Class B-2 6.00% Class B-3 4.00% Class B-4 3.25% Class B-5 1.60% Class B-6 1.20% The “Subordinated Principal Distribution Amount” for any Distribution Date will equal the sum of: · the Subordinated Percentage of all amounts described in clauses (a) through (d) of the definition of Principal Amount and that Distribution Date, · for each Mortgage Loan that became a Liquidated Mortgage Loan during the calendar month preceding the month of the Distribution Date, the portion of the liquidation proceeds allocable to principal received on the Mortgage Loan, after application of the amounts pursuant to clause (ii) of the definition of Senior Principal Distribution Amount up to the Subordinated Percentage of the Stated Principal Balance of the Mortgage Loan, as of the Due Date in the month preceding the month of that Distribution Date, and · the Subordinated Prepayment Percentage of the amounts described in clauses (f) and (g) of the definition of Principal Amount and that Distribution Date. S-42 Residual Certificates. The Class A-R Certificates will remain outstanding for so long as the issuing entity shall exist, regardless of whether they are receiving current distributions of principal or interest. In addition to distributions of interest and principal as described above, on each Distribution Date, the holders of the Class A-R Certificates will be entitled to receive any Available Funds remaining after distribution of interest and principal on the senior certificates and interest and principal on the subordinated certificates, as described above and, after the final distribution has been made with respect to the certificates. It is not anticipated that there will be any significant amounts remaining for that distribution. Allocation of Losses On each Distribution Date, any Realized Loss, other than any Excess Loss, on the Mortgage Loans will be allocated first to the subordinated certificates, in the reverse order of their numerical class designations (beginning with the class of subordinated certificates then outstanding with the highest numerical class designation), second to the Class A-4 Certificates, until the Class Certificate Balance thereof is reduced to zero and third, concurrently, to the Class A-1, Class A-2 and Class A-3 Certificates, pro rata, until their respective Class Certificate Balances have been reduced to zero. On each Distribution Date, Excess Losses on the Mortgage Loans will be allocated among the classes of senior certificates and the subordinated certificates (other than the Notional Amount Certificates and the Class P-1 and Class P-2 Certificates), pro rata, based on their Class Certificate Balances. The “Senior Credit Support Depletion Date” is the date on which the Class Certificate Balance of each class of subordinated certificates has been reduced to zero. Because principal distributions are paid to some classes of certificates before other classes of certificates, holders of the certificates that are entitled to receive principal later bear a greater risk of being allocated Realized Losses on the Mortgage Loans than holders of classes that are entitled to receive principal earlier. In general, a “Realized Loss” means, for a Liquidated Mortgage Loan, the amount by which the remaining unpaid principal balance of the Mortgage Loan exceeds the amount of liquidation proceeds applied to the principal balance of the related Mortgage Loan. “Excess Losses” are Special Hazard Losses in excess of the Special Hazard Loss Coverage Amount, Bankruptcy Losses in excess of the Bankruptcy Loss Coverage Amount and Fraud Losses in excess of the Fraud Loss Coverage Amount. “Bankruptcy Losses” are losses that are incurred as a result of Debt Service Reductions and Deficient Valuations. “Special Hazard Losses” are Realized Losses in respect of Special Hazard Mortgage Loans. “Fraud Losses” are losses sustained on a Liquidated Mortgage Loan by reason of a default arising from fraud, dishonesty or misrepresentation. A “Liquidated Mortgage Loan” is a defaulted Mortgage Loan as to which the Servicer has determined that all recoverable liquidation and insurance proceeds have been received. A “Special Hazard Mortgage Loan” is a Liquidated Mortgage Loan as to which the ability to recover the full amount due thereunder was substantially impaired by a hazard not insured against under a standard hazard insurance policy of the type described in the prospectus under “Credit Enhancement—Special Hazard Insurance Policies.” “Subsequent Recoveries” are unexpected recoveries, net of reimbursable expenses, with respect to a Liquidated Mortgage Loan that resulted in a Realized Loss in a month prior to the month of receipt of such recoveries. The pooling and servicing agreement does not permit the allocation of Realized Losses to the ClassP-1, Class P-2 and Class L Certificates. S-43 Credit Enhancement Subordination Any Realized Losses on the Mortgage Loans that are allocable to the senior certificates will be allocated among the classes of senior certificates as specified under “Description of the Certificates ─ Allocation of Losses” in this free writing prospectus. The rights of the holders of the subordinated certificates to receive distributions with respect to the Mortgage Loans will be subordinated to the rights of the holders of the senior certificates and the rights of the holders of each class of subordinated certificates (other than the Class B-1 Certificates) to receive the distributions that are allocated to the related subordinated certificates will be further subordinated to the rights of the class or classes of subordinated certificates with lower numerical class designations, in each case only to the extent described in this free writing prospectus. The subordination of the subordinated certificates to the senior certificates and the subordination of the classes of subordinated certificates with higher numerical class designations to those with lower numerical class designations is intended to increase the likelihood of receipt, respectively, by the senior certificateholders and the holders of the subordinated certificates with lower numerical class designations of the maximum amount to which they are entitled on any Distribution Date and to provide the holders protection against Realized Losses, other than Excess Losses. In addition, the subordinated certificates will provide limited protection against Special Hazard Losses, Bankruptcy Losses and Fraud Losses up to the Special Hazard Loss Coverage Amount, Bankruptcy Loss Coverage Amount and Fraud Loss Coverage Amount, respectively, as described in the following paragraphs. The subordinated certificates will provide limited protection to the classes of certificates of higher relative priority against · Special Hazard Losses in an initial amount expected to be up to approximately $4,968,000 (the “Special Hazard Loss Coverage Amount”), · Bankruptcy Losses in an initial amount expected to be up to approximately $150,000 (the “Bankruptcy Loss Coverage Amount”) and · Fraud Losses in an initial amount expected to be up to approximately $9,531,580 (the “Fraud Loss Coverage Amount”). The Special Hazard Loss Coverage Amount will be reduced, from time to time, to be an amount equal on any Distribution Date to the lesser of: · that Special Hazard Loss Coverage Amount as of the closing date less the amount, if any, of losses attributable to Special Hazard Mortgage Loans incurred since the closing date, or · the greatest of 1% of the aggregate of the principal balances of the Mortgage Loans, twice the principal balance of the largest Mortgage Loan and the aggregate principal balances of the Mortgage Loans secured by mortgaged properties located in the single California postal zip code area having the highest aggregate principal balance of any zip code area. All principal balances for the purpose of this definition will be calculated as of the first day of the month before the month in which the Distribution Date occurs after giving effect to scheduled installments of principal and interest on the Mortgage Loans then due, whether or not paid. S-44 The Fraud Loss Coverage Amount will be reduced, from time to time, by the amount of Fraud Losses allocated to the certificates. In addition, the Fraud Loss Coverage Amount will be reduced on the fifth anniversary of the Cut-off Date, to zero and on the first, second, third and fourth anniversaries of the Cut-off Date, to an amount equal to the lesser of: · 2.00% of the then current pool principal balance, in the case of the first anniversary and 1.00% of the then current pool principal balance, in the case of the second, third and fourth such anniversary, and the excess of the Fraud Loss Coverage Amount as of the preceding anniversary of the Cut-off Date over the cumulative amount of Fraud Losses allocated to the certificates since the preceding anniversary. The Bankruptcy Loss Coverage Amount will be reduced, from time to time, by the amount of Bankruptcy Losses allocated to the subordinated certificates. The amount of coverage provided by the subordinated certificates for Special Hazard Losses, Bankruptcy Losses and Fraud Losses may be cancelled or reduced from time to time for each of the risks covered, provided that the then current ratings of the certificates assigned by the rating agencies are not adversely affected as a result. In addition, a reserve fund or other form of credit enhancement may be substituted for the protection provided by the subordinated certificates for Special Hazard Losses, Bankruptcy Losses and Fraud Losses. A “Deficient Valuation” is a bankruptcy proceeding whereby the bankruptcy court may establish the value of the mortgaged property at an amount less than the then outstanding principal balance of the Mortgage Loan secured by the mortgaged property or may reduce the outstanding principal balance of a Mortgage Loan. In the case of a reduction in that value of the related mortgaged property, the amount of the secured debt could be reduced to that value, and the holder of the Mortgage Loan thus would become an unsecured creditor to the extent the outstanding principal balance of the Mortgage Loan exceeds the value so assigned to the mortgaged property by the bankruptcy court. In addition, other modifications of the terms of a Mortgage Loan can result from a bankruptcy proceeding, including the reduction (a “Debt Service Reduction”) of the amount of the monthly payment on the related Mortgage Loan. However, none of these shall be considered a Debt Service Reduction or Deficient Valuation so long as the Servicer is pursuing any other remedies that may be available with respect to the related Mortgage Loan and either the Mortgage Loan has not incurred payment default or scheduled monthly payments of principal and interest are being advanced by the Servicer without giving effect to any Debt Service Reduction or Deficient Valuation. S-45 Schedule 1:DerivativeNotional Balances S-46 Month of Distribution Date Derivative Notional Balance ($) August 2007 282,741,000.00 September 2007 280,576,000.00 October 2007 274,091,000.00 November 2007 267,302,000.00 December 2007 260,231,000.00 January 2008 252,901,000.00 February 2008 245,354,000.00 March 2008 237,616,000.00 April 2008 229,840,000.00 May 2008 222,204,000.00 June 2008 214,765,000.00 July 2008 207,543,000.00 August 2008 200,534,000.00 September 2008 193,730,000.00 October 2008 187,127,000.00 November 2008 180,717,000.00 December 2008 174,496,000.00 January 2009 168,458,000.00 February 2009 162,598,000.00 March 2009 156,910,000.00 April 2009 151,390,000.00 May 2009 146,031,000.00 June 2009 140,831,000.00 July 2009 135,783,000.00 August 2009 130,884,000.00 September 2009 126,129,000.00 October 2009 121,966,000.00 November 2009 117,932,000.00 December 2009 113,673,000.00 January 2010 108,567,000.00 February 2010 104,550,000.00 March 2010 96,751,000.00 April 2010 93,061,000.00 May 2010 89,611,000.00 June 2010 86,534,000.00 July 2010 83,543,000.00 August 2010 80,707,000.00 September 2010 78,332,000.00 October 2010 76,026,000.00 November 2010 73,789,000.00 December 2010 71,617,000.00 January 2011 69,509,000.00 February 2011 67,463,000.00 March 2011 65,477,000.00 April 2011 63,550,000.00 May 2011 61,679,000.00 June 2011 59,863,000.00 July 2011 58,101,000.00 August 2011 56,390,000.00 September 2011 54,619,000.00 October 2011 53,011,000.00 November 2011 51,347,000.00 December 2011 49,271,000.00 January 2012 46,362,000.00 February 2012 44,322,000.00 March 2012 29,681,000.00 April 2012 11,229,000.00 May 2012 7,467,000.00 June 2012 5,447,000.00 July 2012 5,287,000.00 August 2012 and thereafter 0.00
